                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE
       ________________________________
                                        )
       UNITED STATES OF AMERICA,        )
                                        )
                 Plaintiff,             )
                                        )
       vs.                              ) Case No.: 3:15-CR-27
                                        )
       SYLVIA HOFSTETTER,              )
       COURTNEY NEWMAN,                )
       CYNTHIA CLEMONS,                )
       HOLLI WOMACK,                    )
                                        )
                 Defendants.            )
       ________________________________)


                        EXCERPT OF JURY TRIAL PROCEEDINGS
                          CLOSING ARGUMENTS (CONTINUED)
                      BEFORE THE HONORABLE THOMAS A. VARLAN

                                  January 28, 2020
                               9:10 a.m. to 2:21 p.m.

       APPEARANCES:

       FOR THE PLAINTIFF:              TRACY STONE, ESQUIRE
                                       Assistant United States Attorney
                                       United States Department of Justice
                                       Office of the United States Attorney
                                       800 Market Street
                                       Suite 211
                                       Knoxville, Tennessee 37902

                                       KELLY K. PEARSON, ESQUIRE
                                       DAMARE THERIOT, ESQUIRE
                                       United States Department of Justice
                                       Office of the United States Attorney
                                       1301 New York Avenue NW
                                       Washington, DC 20005



       (Proceedings recorded by mechanical stenography, transcript
       produced by computer-aided transcription.)

                                    REPORTED BY:
                          Rebekah M. Lockwood, RDR, CRR
                             Official Court Reporter
                    (813 ) 317-8286 | r.lockwooduscr@gmail.com
                                 P.O. Box 173496
Case 3:15-cr-00027-TAV-DCP Document 886Florida
                               Tampa,    Filed 04/09/20
                                                  33672 Page 1 of 138 PageID #:
                                   60993
       APPEARANCES (CONTINUED):

       FOR THE DEFENDANT:              CHARLES C. BURKS, JR., ESQUIRE
       SYLVIA HOFSTETTER               Justice, Noel & Burks
                                       1816 West Clinch Avenue
                                       Knoxville, Tennessee 37916

                                       LORETTA G. CRAVENS, ESQUIRE
                                       Cravens Legal
                                       P.O. Box 396
                                       Knoxville, Tennessee 37901

       FOR THE DEFENDANT:              CHRISTOPHER J. OLDHAM, ESQUIRE
       COURTNEY NEWMAN                 Gulley Oldham, PLLC
                                       706 Walnut Street
                                       Suite 302
                                       Knoxville, Tennessee 37902

                                       MARK E. BROWN, ESQUIRE
                                       Menefee & Brown, LLP
                                       9724 Kingston Pike
                                       Suite 505
                                       Knoxville, Tennessee 37922

       FOR THE DEFENDANT:              RANDALL E. REAGAN, ESQUIRE
       CYNTHIA CLEMONS                 Law Office of Randall Reagan
                                       100 West Summit Hill Drive
                                       Knoxville, Tennessee 37902

                                       M. JEFFREY WHITT, ESQUIRE
                                       Whitt, Cooper, Trant & Hedrick
                                       607 Market Street
                                       Suite 1100
                                       Knoxville, Tennessee 37902

       FOR THE DEFENDANT:              CHRISTOPHER RODGERS, ESQUIRE
       HOLLI WOMACK                    Law Office of Kit Rodgers
                                       P.O. Box 70764
                                       Knoxville, Tennessee 36938

       ALSO PRESENT:                   SYLVIA HOFSTETTER, DEFENDANT
                                       COURTNEY NEWMAN, DEFENDANT
                                       CYNTHIA CLEMONS, DEFENDANT
                                       HOLLI WOMACK, DEFENDANT
                                       MICK NOCERA, FBI AGENT
                                       JOELLE VEHEC, FBI AGENT
                                       JULIE PATTERSON, PARALEGAL
                                       DAN SHERROD, INVESTIGATOR


                          Rebekah M. Lockwood, RDR, CRR
                             Official Court Reporter
                    (813 ) 317-8286 | r.lockwooduscr@gmail.com
                                 P.O. Box 173496
Case 3:15-cr-00027-TAV-DCP Document 886Florida
                               Tampa,    Filed 04/09/20
                                                  33672 Page 2 of 138 PageID #:
                                   60994
                                                                             3


  1                                      INDEX

  2                                                                         PAGE

  3    Continued Closing Argument by Mr. Burks                                    4

  4    Closing Argument by Mr. Oldham                                         37

  5    Closing Argument by Mr. Rodgers                                        77

  6    Rebuttal Closing Argument by Mr. Stone                                 94

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                          Rebekah M. Lockwood, RDR, CRR
                             Official Court Reporter
                    (813 ) 317-8286 | r.lockwooduscr@gmail.com
                                 P.O. Box 173496
Case 3:15-cr-00027-TAV-DCP Document 886Florida
                               Tampa,    Filed 04/09/20
                                                  33672 Page 3 of 138 PageID #:
                                   60995
                                                                              4


  1           (Excerpt of Proceedings)

  2           (Call to Order of the Court)

  3               THE COURT:    Morning, everyone.

  4               Ready to continue, Mr. Burks?

  5               MR. BURKS:    I am, Your Honor.

  6               THE COURT:    Let's bring our jury in.

  7           (Jury in at 9:10 a.m.)

  8               THE COURT:    Thank you.    Everyone be seated.      Good

  9    morning, members of the jury.

 10               THE JURY PANEL:     Morning.

 11               THE COURT:    We're ready to continue with closing

 12    arguments this morning.      Mr. Burks may continue with closing

 13    argument on behalf of the defendant, Ms. Hofstetter.

 14               MR. BURKS:    Thank you, Your Honor.

 15               Good morning, ladies and gentlemen.        You know it's

 16    always dangerous to let a lawyer have an overnight to

 17    reconsider whatever he didn't say or needed to say.          But I will

 18    tell you that I didn't add anything to what I was going to say

 19    yesterday.    So hopefully I'll be on track with what I want to

 20    do.

 21               Again, I know on behalf of the government, on behalf

 22    of our clients and this Court, we're awed by the attention and

 23    the commitment that y'all have made in this case to seek

 24    justice and truth.     And so we -- bottom of our hearts, we thank

 25    you.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 4 of 138 PageID #:
                                  60996
                                                                            5
                      Continued Closing Argument - Mr. Burks

  1               I got a few things that I wanted to sort of wrap up

  2    with, and I know that we had to stop.         We talked about a couple

  3    of things, and we talked about the issue -- excuse me.           I

  4    apologize.    I forget I had that mic on.      That makes it louder.

  5               About the UDS issues we had at the clinic that were

  6    later discovered through the audit investigation by

  7    Mrs. Hofstetter and the people that helped that.          And as I was

  8    looking at some of these, I noticed that these names were so

  9    familiar that happened to be, and I'm just going to run these

 10    quickly by you to underline again the -- the Elmo, Julie?

 11               THE COURTROOM DEPUTY:      Elmo?

 12               THE COURT:    There we go.

 13               MR. BURKS:    Thank you.    These are some of the charts

 14    that -- that were reviewed after Puckett and Hill left.           And

 15    you can see in just this amount of time the people that have

 16    come before you or you've heard about that were having their

 17    UDS's manipulated or -- Scott Willis, Andrea Osborne, good, old

 18    Lee Jenkins.    Remember Mr. Jenkins, of course.       They were doing

 19    a number with his stuff.

 20               These are all things that once these charts got

 21    looked at, and we don't know -- a couple of things, Michael

 22    Puckett, who is Stephanie's husband, he had several things in

 23    his charts were -- after they left, there's no telling what all

 24    was removed, because, remember, Patty Newman was still there.

 25               And in the conversations that we talked about with

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 5 of 138 PageID #:
                                  60997
                                                                            6
                     Continued Closing Argument - Mr. Burks

  1    Mrs. Puckett and Mrs. Hill, they said that Patty Newman was

  2    shredding things.     And you can see here, for instance, Michael

  3    Puckett, we don't know if these ever got in the file or if they

  4    got in the file when the nurse practitioners or the doctors

  5    looked at them, or were they taken out as they were getting out

  6    of town, so to speak, out of the clinic.        But these were

  7    troubled files that were confronted with after they left.

  8    Chris Hill, that is -- that is Mrs. Hill's husband.

  9               So you also heard that in the box, there were, gosh,

 10    300 or so of these audits that were put off -- that were in a

 11    file that still hadn't got into these files.

 12               So it just underscores a lot of issues that came up

 13    after these ladies left this clinic and left this mess.           And so

 14    we also talked to -- briefly about the discharges of patients.

 15    And you saw the discharge of patients by year that Mrs. Sherrod

 16    did.

 17               And I just -- and this is an Exhibit No. 587, I

 18    think.   Is that 87 -- 89 -- 589.      Thank you.

 19               And you can see that the discharged patients by year,

 20    obviously, 2013, not 2012, was a major year that they were

 21    discharging patients.     That was Dr. Larson that was in charge

 22    at that point in time, along with some of the defendants here,

 23    and then you've got 2014, which is pretty close to 2012, and

 24    then you got a few in 2015.

 25               Of course, the clinic wasn't open but -- till March

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 6 of 138 PageID #:
                                  60998
                                                                            7
                     Continued Closing Argument - Mr. Burks

  1    when they raided them, so you wouldn't expect a lot of

  2    discharges during those few months.        But as you can see, the

  3    basis of these discharges and in the years that they had.

  4               So in looking at a couple of other quick issues, and

  5    then I'll get to what I want to finish on.         The testimony that

  6    you've heard throughout this trial is consistently through

  7    these witnesses, except for one, that Mrs. Hofstetter was hard

  8    and Chris Tipton said she was a tough cookie.         Others said that

  9    she could be rude, she could be downright mean.

 10               But you look at the environment that she would walk

 11    into.    These were people that were chronic pain patients.

 12    These were people that were not there with their children for

 13    pediatric treatment.     So she did have to be tough.       And she was

 14    tough.

 15               And I don't -- I don't cross her at all on that.          I

 16    admire her.    I admire her for having to work in a, quote, man's

 17    world with the Italians and Ben and Chris and these people that

 18    took no prisoners.     So she did have to stand her ground or

 19    really get demolished.      So I appreciate that about

 20    Mrs. Hofstetter.     I appreciate the fact that Sylvia can stand

 21    up to that kind of pressure.

 22               And as Ms. Cravens talked about the pressure of

 23    coming in and asking you to determine her fate.          That takes a

 24    lot.    That takes a lot of -- you think about that.        Weaker

 25    minds and weaker hearts will wilt.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 7 of 138 PageID #:
                                  60999
                                                                            8
                     Continued Closing Argument - Mr. Burks

  1                But she didn't, and she hasn't.       She's trusting in

  2    this jury.    That's all she's ever asked for is someone to

  3    determine that, because she's pled not guilty.         And so it's up

  4    to you to make those decisions.

  5                But she -- I've enjoyed actually working with

  6    Ms. Hofstetter because of that, that character of toughness and

  7    determination.    And it gets you in trouble.       And probably in

  8    this case, people that came in and testified in this trial, you

  9    know, they didn't particularly appreciate and like her because

 10    she was tough, and she was demanding, because that's what her

 11    role was.

 12                What was her role?    She was in Florida.      And she

 13    wasn't even a part of this conversation about coming to

 14    Tennessee.    We know that based upon the testimony by both

 15    Mr. Rodriguez and Mr. Tipton.       Remember what they said when

 16    they were planning to come up here for whatever that plan was,

 17    and I'll talk about that in a little bit, Mrs. Hofstetter

 18    wasn't on their radar to send her up here.

 19                Who was it?   Do you remember?     Who was it that they

 20    were going to send and actually sent up here?         It was a manager

 21    of the clinic down there by the name of Claudia Mulberry.            And

 22    I think even Agent Nocera had commented about that, even in --

 23    that he knew and remembered that she was supposed to come here,

 24    and she did come up here.

 25                She was part of the plan.      She was part of the

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 8 of 138 PageID #:
                                  61000
                                                                              9
                     Continued Closing Argument - Mr. Burks

  1    discussions about what it was that they were going to do here

  2    in Tennessee.    It wasn't Mrs. Hofstetter.       Mrs. Hofstetter came

  3    up here to basically open this thing up.        Well, came with a

  4    suitcase and a -- not any living arrangements or anything, just

  5    to get this started.     So she wasn't part of this plan.        She

  6    never was part of the discussions and this plan, contrary to

  7    what Mr. Rodriguez would have you believe.

  8               So the other thing I wanted to touch on, too, is that

  9    you heard testimony that Mrs. Rodriguez -- Ms. Hofstetter also

 10    had her daughter up here, and her daughter worked at this

 11    clinic, and her daughter brought her only grandchild.           Little

 12    Syl was her only child, and Little Junie, they called it, is

 13    the grandchild.

 14               Now, do you think for a moment that if you were going

 15    to be in here and you were running this illegal pill mill, that

 16    would you bring your daughter up here to work in that kind of a

 17    situation, put her at that kind of a risk?         Think about that.

 18               Think about your own children.       Would you ever do

 19    that?   I don't think so.     I've got a daughter and a son, and I

 20    certainly can appreciate -- and I've got five grandchildren, so

 21    I can appreciate the caring for that.        So if this was, as the

 22    government portrays, this pill mill, as far as what these

 23    ladies were working in and doing, then you wouldn't bring your

 24    daughter in the middle of that, ever.

 25               You heard Mr. Rodriguez talk about his feelings about

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 9 of 138 PageID #:
                                  61001
                                                                              10
                      Continued Closing Argument - Mr. Burks

   1   his daughters, and I want to talk to you about that in just a

   2   minute.    But I just ask you to think about that.        Think about

   3   the reality and the consequence of that type situation.           If you

   4   knew that this was, as the government portrays, an illegal pain

   5   clinic, would you ever, ever expose your daughter to that kind

   6   of environment?     I don't think so.

   7               Couple other things I want to touch base on.         You

   8   heard testimony from the charming Mr. Still, who testified that

   9   he had looked at all these numbers and got numbers from the

 10    casinos.    And I don't know about you-all, y'all are probably

 11    sharper than I am, it didn't make a bit of sense to me.

 12                I couldn't make any sense -- the only thing I got out

 13    of that were two things.      One is, he didn't know either,

 14    because he said he had to talk to a buddy of his.          Do you

 15    remember?    It wasn't something in his wheelhouse where he had a

 16    specialty in it.     He had to figure out what somebody else was

 17    telling him, and we don't know what that buddy knew.

 18                But what we do know is logically it's churning.

 19    That's what he talked about is this churning.          And really

 20    that's the only thing I know about any of that is that when you

 21    put money in, you win money, you put more money in, and it just

 22    churns.

 23                Now, if you accept what he says, she spent, what was

 24    it, $34 million, well, there's no $34 million around anywhere

 25    on this.    So that doesn't make any sense to me.        Now, it may to

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 10 of 138 PageID #:
                                   61002
                                                                             11
                      Continued Closing Argument - Mr. Burks

   1   you.

   2               You know what that really is?       That's noise.    That's

   3   noise.    That -- whether she goes to the casinos and does that

   4   is activity.    It has no bearing, none whatsoever, as so whether

   5   or not Ms. Hofstetter is guilty of these charges.          And I'd ask

   6   you to consider that.      I consider this noise.

   7               There's a lot of noise in this case, and I really

   8   like -- I've never heard that expression and what Mrs. Craven

   9   talked about yesterday.      But it made a lot of sense to me, is

 10    that we got a lot of noise.

 11                And that noise is to distract -- let me give you

 12    another bit of the noise.       You know, when you can't go straight

 13    on against somebody, you try to convict them by other things,

 14    other noises and get them -- try to look -- make things look

 15    bad on a person.     And one of those things is that there are

 16    these allegations of theft.

 17                They're not charged -- she's not charged with theft

 18    in this case.     And if she was guilty of theft in this case,

 19    she's charged with everything else under the sun, I'll

 20    guarantee you that that would be part of these charges if the

 21    government honestly believed that they had any kind of a case

 22    on that.

 23                But where do we have that information?        Where does

 24    that noise come from?      It comes from Ben Rodriguez and Chris

 25    Tipton.    That's what -- that's the only place you hear this

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 11 of 138 PageID #:
                                   61003
                                                                             12
                      Continued Closing Argument - Mr. Burks

   1   noise.   And when you hear the noise, you got to say, well,

   2   let's just compare and see what that noise sounds like.

   3               What we were told by Mr. Tipton and Mr. Rodriguez,

   4   let's talk about the clinics here that Mr. Tipton says in his

   5   testimony that he had heard a rumor.

   6               I said, "Well, did you check it out?"

   7               "No, not really."

   8               "Did you talk to the partners?"

   9               "Yeah.   I said something to them."

 10                "And what did they want to know?"

 11                "Well, they wanted to know if it happened or not."

 12                I said, "Well, what did you do?       Did you do an audit?

 13    Did you get an accountant in?"

 14                "No, we didn't even have an accountant at that time."

 15                "Did you have any evidence, anything that indicated

 16    that there was anything to that?        Was there anything that you

 17    felt supported this noise?"

 18                I didn't say noise at the trial.       I'm using

 19    Ms. Cravens' word again.

 20                "No.   We didn't."

 21                Oh, but Ben Rodriguez.      You remember Ben.     Ben comes

 22    in, and he's, "Oh, yeah, we heard about this theft."

 23                "Did you do anything?"

 24                "Oh, yes, yes.    I brought an accountant up here, and

 25    we went through these QuickBooks.        And we were able to find

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 12 of 138 PageID #:
                                   61004
                                                                              13
                       Continued Closing Argument - Mr. Burks

   1   this, and we were able to find that.        And we were able to --

   2   we -- confront Mrs. Hofstetter."

   3               She admitted all of it, just like he claims she

   4   admitted down in Florida.       Now, you got two partners and they

   5   can't even make a straight story out of it between the two of

   6   them.    Why?   Because it's noise.     That's all it is.     And why do

   7   we have it?

   8               Why is that in this case?      So the government can

   9   stand up here at the end and say, well, you know, when you have

 10    somebody that's stealing, you know that they're crooked enough

 11    to run this pill mill, and so we just sort of treat that as --

 12    what did Ben say in his argument said, just like the store, you

 13    know, you just sort of have little loss prevention there, but

 14    if you've got somebody that's going it that's no big deal,

 15    because they're making you-all this money.         That's why this

 16    whole thing is in here about this, quote, theft.

 17                Did they prove any theft to you?       Did they?    If they

 18    didn't, why is it in here?       Other than to try to beat up on

 19    Mrs. Hofstetter indirectly where they can't do it directly.

 20    It's noise.

 21                Just like Jeff Whitt said, all we heard about was

 22    pancakes and porn.     What did that have to do with it?        It's

 23    noise.   It's just chatter to try to get you off the target of

 24    what we're looking at.

 25                So I want to also talk to you briefly.        Maybe I won't

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 13 of 138 PageID #:
                                   61005
                                                                             14
                      Continued Closing Argument - Mr. Burks

   1   talk to you briefly about that right now.         I'll have to come

   2   back to briefly.

   3               I'm going to talk to you a little bit, and I'm going

   4   to be very conscious of my time here.        You're going to have a

   5   hundred-something pages of charges from this Court.           But I

   6   think it can boil down to just one or two, really, questions

   7   that you have to answer to yourself.

   8               One is this issue of whether Mrs. Hofstetter became a

   9   part of this RICO statute.       This is not a charge that you see a

 10    lot in East Tennessee.      Because it's about organized crime,

 11    gang-related crimes.      That's why lawyers from Washington are

 12    down here prosecuting this.       It's just not something we do.

 13    And, quite frankly, it's a little unnerving for a defense

 14    attorney, because it's really kind of confusing at times.

 15                And is this something that really looks like and

 16    feels like organized crime or gang-related crimes?           You know,

 17    it was originally, I think -- and I can be corrected on that,

 18    they had a lot of these organized crimes, the Mafia.           They were

 19    trying to get to the Mafia, and so they created to where the

 20    Mafia would be entering into different legitimate businesses,

 21    but using that to filter money and filter things through, loan

 22    sharking, things of that nature.

 23                But it's expanded, and now it's down here in front of

 24    us.   So I think the key thing that you -- I would ask you to

 25    consider is that in the types of racketeering activities

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 14 of 138 PageID #:
                                   61006
                                                                             15
                      Continued Closing Argument - Mr. Burks

   1   alleged in the superseding indictment, the Court will instruct

   2   you, and I think part of that instruction -- there are multiple

   3   pages of just the RICO statute.       I mean, it takes up close to

   4   half of the whole charge.

   5               But in order to convict a Defendant Hofstetter of the

   6   RICO conspiracy offense, the jury verdict must be unanimous as

   7   to which type or types of predicated racketeering activity that

   8   the Defendant Hofstetter agreed would be committed.           And I

   9   think that's -- those few words are the keys.

 10                They have to prove to you that she had agreed or

 11    would be agreeable to or did agree to -- you have to connect

 12    her.   You can't just say that if she worked with these men and

 13    if you think these men were in violation of that, that doesn't

 14    make her guilty.     She has to have an intent and an agreement.

 15                Now, you can have agreement by your actions or

 16    whatever, but you have to agree to the racketeering activity.

 17    You can have a legitimate business, but if it does racketeering

 18    activities, such as drug trafficking or money laundering, which

 19    are the two in here, then that's what you try to connect back

 20    as to whether or not she was part of this, quote, enterprise

 21    for racketeering.     Not that she worked there.       There are a lot

 22    of people that worked at all these clinics.         They're not all

 23    charged with or guilty of or looked at as part of a

 24    racketeering clause.

 25                Chris Tipton is not even charged with racketeering,

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 15 of 138 PageID #:
                                   61007
                                                                             16
                      Continued Closing Argument - Mr. Burks

   1   and he was one of the partners.       So you have to look at that

   2   and say what proof is there that Mrs. Hofstetter was in

   3   agreement with either the drug trafficking or the money

   4   laundering?

   5               And money laundering, you'll hear, is simply -- it's

   6   not spending money and not making money.         You can make all the

   7   money that you -- your heart's desire if you're doing it

   8   legitimate.    It's the illegitimate money.       They have to prove

   9   to you that it's illegitimate money that Mrs. Hofstetter had

 10    and that she knew that this was illegitimate money.           This was

 11    proceeds from some illegitimate activity.         Those are the

 12    bedrocks of both of those charges.

 13                So when you look at these charges, I'd ask for you to

 14    really consider that, and that -- well, that's enough said

 15    for -- I'm not going to tell you what the law is.          His Honor

 16    will do that.     I just ask that you read that and keep in mind

 17    those admonishments.

 18                We heard a lot from lot of these witnesses.         Lee

 19    Jenkins came in here, said she was tough, she really didn't --

 20    they'd stay away from her.       They wouldn't go around her,

 21    because she was hard.      When she walked into that building,

 22    everybody, what did Mr. Orrick say, got right, settled down,

 23    and it went like what you would expect, a medical practice to

 24    go and look.

 25                What did Brandon Ledford say?       He said that when

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 16 of 138 PageID #:
                                   61008
                                                                               17
                      Continued Closing Argument - Mr. Burks

   1   Puckett and Hill left, they -- it was a big change.           And that's

   2   what everyone got on that witness stand and said about

   3   Mrs. Hofstetter.     She wasn't fooling around.       She wasn't

   4   buddy-buddy, palling around, other than what Ben Rodriguez says

   5   about Florida.

   6               Florida, that's one of these, quote, enterprises,

   7   illegal.    Never closed down.     Was raided in 2010.     Nobody was

   8   charged.    Out of that, they were charged up here, which were

   9   the three owners and Ms. Hofstetter.

 10                Nobody down there was charged as a pill mill.

 11    Dalgleish, you saw the tape on Dalgleish.         They brought that

 12    in.   Why did they bring that in?       Noise.   Why is it noise?

 13    Because Mrs. Hofstetter was given a prescription by her doctor.

 14                Ms. Hofstetter has no legal authority to go against

 15    what the doctors order and don't order.          And you've heard

 16    throughout this trial, that when an opiate patient gets a

 17    prescription, even when they're being discharged, there was

 18    nothing criminally or medically wrong with a decision.           That is

 19    a discretionary decision made by that healthcare provider, not

 20    by Mrs. Hofstetter.      The only exercise she exercised in that

 21    is, she didn't like that guy.

 22                And he said, "I kept pushing.        I kept pushing.    I

 23    wanted those pills, I wanted them."

 24                And she said, "You're not getting any pills from

 25    here.   You can go on.     You go on."

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 17 of 138 PageID #:
                                   61009
                                                                             18
                      Continued Closing Argument - Mr. Burks

   1               And he said, "I pushed and I pushed and I pushed."

   2               And I still don't understand the zoo stuff.         I'm not

   3   going in there.     But that's -- that's noise.       That whole thing

   4   was noise.

   5               So let's talk in the end here about the crux of this

   6   case.   The case of -- against Mrs. Hofstetter is built around

   7   two individuals, Chris Tipton and Ben Rodriguez.          Why do I say

   8   that?   Because they're the only ones that came in here and told

   9   you, oh, yeah, she knew that this was a, quote, pill mill.            She

 10    knew that.    She -- that's where they're going with that.         Those

 11    two individuals.

 12                So in order for you to accept that Mrs. Hofstetter

 13    knew that this was something other than a pain clinic, that she

 14    saw it as a pain clinic, and that these three other ladies saw

 15    as a pain clinic, Ben Rodriguez and Chris Tipton.

 16                Oh, you get the noise of the parking lots and the

 17    rooms were full.     Did you see any pictures throughout this

 18    whole trial of a crowded room from an undercover agent or the

 19    many hours of investigation and surveillance they did, did you

 20    see one picture of crowded parking lots with needles and

 21    diapers and all that sort of stuff?        Did you see that?     If you

 22    did, I may have slipped out to use the restroom or something.

 23    I didn't see it.     And I don't think you did either, because it

 24    wasn't there.

 25                What you did see is one undercover video during the

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 18 of 138 PageID #:
                                   61010
                                                                             19
                      Continued Closing Argument - Mr. Burks

   1   time the office was open, and there were very few people in

   2   there.    That was a random shot.     And you may hear more about

   3   that.

   4               Okay.   Chris Tipton.    What do we know about Chris

   5   Tipton other than he's not very believable.         He testifies and

   6   says things that make Chris look good.         But what do we know?

   7   We do know that Chris Tipton was charged with various offenses.

   8   Tipton was charged with drug trafficking conspiracy, just like

   9   Ms. Hofstetter, just like these other defendants.

 10                He was charged with money laundering conspiracies.

 11    He was also charged with those anti-kickback charges where he

 12    defrauded and stole from the government.         He says in his

 13    testimony that he cost Medicare nearly $3 million for the money

 14    that he received from confirmation and Sterling.

 15                He also told us, when asked, did Mrs. Hofstetter have

 16    anything to do with that scheme, he said, no, she didn't know

 17    about it.    Now, he did let the Italians in on the Sterling Lab,

 18    because he was -- he was worried that they'd come after him if

 19    they thought he had done something wrong.

 20                One more noise, and I'll stay with Tipton.         Just

 21    thought about it.     I just forgot to tell you about it.        Secret

 22    clinic.    Secret clinic.    What does that mean?      It means that it

 23    wasn't under the radar, it wasn't operating at nighttime and on

 24    weekends and nobody knew about it.        What it means is they

 25    didn't tell the Italians that they opened up another pain

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 19 of 138 PageID #:
                                   61011
                                                                              20
                      Continued Closing Argument - Mr. Burks

   1   clinic.

   2               And what's the problem with that?       What's the problem

   3   with them opening up -- opening up another pain clinic?             Chris

   4   Tipton testified that he opened up New Hope Clinic, which he

   5   told on direct examination was a pill mill, which he wasn't

   6   charged with.

   7               We heard from Ben Rodriguez that he and Sartini or

   8   Palma had a pill mill in Broward County that was open about

   9   seven months, and he told us they had a Dr. Becker.           You

 10    remember he mentioned Dr. Becker, Scott Becker, he was asked

 11    that on direct examination by Mr. Stone.

 12                Well, the authorities came and talked to Mr. Becker,

 13    Dr. Becker, told him he was going to lose his license.           And

 14    then they talked to the owners of the facility, the partners

 15    that had the facility where the clinic was, and they closed

 16    that sucker down.     We later found out on direct examination

 17    by -- questions by Mr. Stone that Dr. Becker went to the

 18    federal penitentiary for five years for prescribing opiates in

 19    this -- in a pill mill.      And I can only imagine that that's the

 20    pill mill.    Was Ben ever charged with that?       No.   No.

 21                So we know that other people had clinics.         So this

 22    clinic wasn't, quote, secret, other than the issue of the

 23    question about not telling the Italians.

 24                Chris Tipton told us that he made $366,000.         That's

 25    rounded.    It's 366,877 from Confirmatrix in that short period

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 20 of 138 PageID #:
                                   61012
                                                                             21
                      Continued Closing Argument - Mr. Burks

   1   of time.    But to beat that, he made $1,109,875 from Sterling

   2   Labs, the labs they were sending these patients to, because

   3   Dr. Valley put down in the protocol all patients must be drug

   4   tested.    And so Chris Tipton took advantage of that situation

   5   and became rich off of that, among other things that he was up

   6   to.

   7               Now, that's the kind of person that the government

   8   has been using to try to throw Mrs. Hofstetter under the bus.

   9               What else do we know about Chris?       Chris testified

 10    that, oh, yeah, when asked on direct examination, "Yes, this

 11    was a pill mill.     This was a pill mill.      We all knew it was a

 12    pill mill."

 13                But when you look at what he actually said, early on

 14    when he was -- do you remember when he said he saw some

 15    undercover cars and got all nervous after the clinic opened, so

 16    he got on the phone to his buddy Mark Weaver.          You remember

 17    Mark was the guy that worked for the sheriff's department who

 18    later he talked to, and you-all heard that conversation.           But

 19    this is early on.     And Officer Weaver says, "Well, Chris, have

 20    you done anything wrong?      If you're not doing anything wrong,

 21    don't worry about it."

 22                Chris says, "No, I wasn't doing anything, didn't do

 23    anything wrong."

 24                And I asked him about that on cross-examination.          I

 25    asked him, "Is that true?"

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 21 of 138 PageID #:
                                   61013
                                                                             22
                      Continued Closing Argument - Mr. Burks

   1               Said, "Yes.    I didn't think we were doing anything

   2   wrong."

   3               Now, that's the same guy that's saying this was set

   4   up to be a pill mill.      Why is he saying it was set up to be a

   5   pill mill, because that's how he throws --

   6               I'm sorry.

   7               THE COURT:    I'm going to interrupt.      We've had a

   8   request for a break.

   9               MR. BURKS:    Oh, absolutely.

 10                THE COURT:    If that's okay.    We'll excuse the jury --

 11                MR. BURKS:    Sure.

 12                THE COURT:    -- for a break.

 13          (Jury out at 9:46 a.m.)

 14                THE COURT:    Just a moment.    I didn't mean to

 15    interrupt your flow, Mr. Burks, but I got a message that one of

 16    the jurors needed a break at that moment.         So we'll let you

 17    finish up.

 18                Sit down just a moment.      Let me go ahead and address

 19    the defendant's motion to declare a mistrial.          Yesterday,

 20    Defendant Clemons, joined by Defendants Hofstetter, Newman, and

 21    Womack move the Court to declare a mistrial on the basis of

 22    prosecutorial misconduct.

 23                Defendants argued that a remark the government made

 24    during closing argument violated their Fifth Amendment

 25    privilege against self-incrimination by commenting on

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 22 of 138 PageID #:
                                   61014
                                                                              23
                      Continued Closing Argument - Mr. Burks

   1   defendants' decision not to testify.

   2               The statement at issue is, quote, guilt you never

   3   heard about from these three defendants, closed quote.           And

   4   that quote appeared in the following broader context, this

   5   coming from the daily transcript, quote, I want you to think

   6   about the raw emotions you saw, especially from Ms. Fristoe,

   7   when she talked about working at these places years after the

   8   fact.   You can tell with Ms. Fristoe, she felt the emotion of

   9   being a small part in perpetuating these places.          Guilt you

 10    never heard about from these defendants, closed quote.

 11                The government opposes defendants' motion and argues

 12    it did not intend to comment on defendants' choice not to

 13    testify, and in fact, the government contends it did not do so

 14    when the quote is viewed in context.

 15                The Sixth Circuit has held that the prosecutor's

 16    comments, quoting from the U.S. v. Robinson, Sixth Circuit,

 17    1981 case, may not have the effect of shifting the burden of

 18    proof from the government to the defendants or abrogating the

 19    presumption of innocence to which defendants are entitled.

 20                The Sixth Circuit, this coming from U.S. v. Wimbley,

 21    2009 case, Sixth Circuit applies a two-step analysis in

 22    determining whether prosecutorial misconduct has occurred.

 23                Again, quoting or paraphrasing from the Wimbley case,

 24    first, a court determines whether a statement by the prosecutor

 25    was improper, and second, if the statement was improper, a

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 23 of 138 PageID #:
                                   61015
                                                                             24
                      Continued Closing Argument - Mr. Burks

   1   court must next decide whether the statement was so flagrant as

   2   to warrant reversal.

   3               Looking back at the Robinson case again, it was

   4   helpful to the Court to review that case.         And the Sixth

   5   Circuit states in more particularity, when a prosecutor is

   6   alleged to have commented on a defendant's failure to testify,

   7   again, I'm quoting from the Robinson case here, which quotes

   8   from other cases, to reverse a conviction for improper comment

   9   on the criminal defendant's Fifth Amendment right to remain

 10    silent, we must find one of two things, that the prosecutor's

 11    manifest intention was to comment upon the accused's failure to

 12    testify or that the remark was of such a character that the

 13    jury would naturally and necessarily take it to be a comment on

 14    the failure of the accused to testify.

 15                With that, with those legal contours in mind, and

 16    having reviewed the statement and considered the arguments, the

 17    Court would find that in this case, the context of the

 18    government's statement makes clear that it was not improper,

 19    because it did not represent an intent by the government to

 20    shift the burden of proof or abrogate the presumption of

 21    innocence, rather the comment at issue appeared in the context

 22    of the government's discussion of two temporary practitioners

 23    at the clinics who, per the government's argument, quote,

 24    refused to be deliberately ignorant, closed quote, and

 25    regretted working at the clinics for even a brief period.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 24 of 138 PageID #:
                                   61016
                                                                             25
                      Continued Closing Argument - Mr. Burks

   1               Thus, in context, it appears the government was

   2   drawing a contrast between the fact that those individuals

   3   acted on their knowledge of the allegedly illegal nature of the

   4   clinic's activities and the alleged deliberate ignorance of the

   5   nurse practitioner defendants.

   6               The use of the word, quote, about, closed quote,

   7   underlines that in context the government was referring to

   8   general testimony about the nurse practitioner defendants'

   9   apparent lack of guilt, that is deliberate ignorance, given

 10    that they stayed at the clinics not to defendants' decision not

 11    to testify about their guilt or lack thereof.

 12                Similarly, the Court would find that the government

 13    did not demonstrate the manifest intent of commenting on

 14    defendant's failure to testify, nor was the remark of such a

 15    character that the jury would naturally and necessarily take it

 16    to be a comment on the failure of defendants to testify.

 17                The statement at issue was brief, made in the context

 18    of discussing deliberate ignorance, and did not use words

 19    directly or indirectly alluding to testimony by any of the

 20    defendants.

 21                Thus, the Court finds the government's remark was not

 22    improper.    And assuming arguendo, even that the statement was

 23    improper in any aspect, the Court would further find that it

 24    was not, quote, so flagrant as to warrant, closed quote,

 25    declaration of a mistrial.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 25 of 138 PageID #:
                                   61017
                                                                             26
                      Continued Closing Argument - Mr. Burks

   1               And further in that regard, the Court would also note

   2   that both in its opening instruction to the jury and in the

   3   upcoming charge to the jury, the Court has instructed and will

   4   again instruct the jury that the fact that the defendants did

   5   not testify cannot be considered in any way and is not to be

   6   discussed in deliberations.

   7               So for all these reasons, the Court will deny

   8   defendants' motion to declare a mistrial.

   9               Let's go ahead and take a ten-minute recess until

 10    ten.

 11                MR. REAGAN:    Judge, if I could ask, the U.S. v.

 12    Robinson, did you say that was 1981?        From 1981?

 13                THE COURT:    Yes.

 14                MR. REAGAN:    Okay.   Thank you.

 15                THE COURT:    The Wimbley case was 2009.

 16                MR. REAGAN:    All right.    Thank you.

 17                THE COURT:    All right.    We'll take a short recess

 18    till about ten, and then we'll finish up Mr. Burks and go on

 19    into Mr. Oldham.     Thank you.

 20                THE COURTROOM DEPUTY:      This honorable court stands in

 21    recess until ten o'clock.

 22           (Recess from 9:52 a.m. to 10:03 a.m.)

 23                THE COURTROOM DEPUTY:      This honorable court is again

 24    in session.

 25                THE COURT:    Ready.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 26 of 138 PageID #:
                                   61018
                                                                              27
                      Continued Closing Argument - Mr. Burks

   1         (Jury in at 10:03 a.m.)

   2               THE COURT:    Thank you.    Please be seated.

   3               Go ahead, Mr. Burks.

   4               MR. BURKS:    Thank you, Your Honor.

   5               As you remember, after this clinic was raided,

   6   Mr. Tipton called and talked with his buddy Mark Weaver, or

   7   Webber, excuse me, or Weaver.       Maybe it's one of the other.

   8               MR. STONE:    Webber.

   9               MR. BURKS:    Yeah.   All right.    We've agreed, Mark

 10    Webber.    And, of course, we know Mark Webber was recording

 11    this, because he was working for the FBI, along with his wife,

 12    that was planted in Chris Tipton's office.         They were onto

 13    Chris Tipton.     They knew what he was up to with all of his

 14    Leverage stuff and being investigated.

 15                You know, Chris, when he told us about being

 16    interviewed by the inspector general, they start talking about

 17    this anti-kickback situation, and you remember what he said

 18    was, "Well, I sort of thought it was the gray area."           Never

 19    would really kind of own up on that, but it was the gray area.

 20    He still wasn't owning up after the clinic had closed and after

 21    he was, quote, cooperating, he still called it a gray area,

 22    because our lawyers did the nominating agreement.          So that

 23    really didn't mean that I owned it.        That's what he was telling

 24    the inspector general.      He still wasn't buying into his deal.

 25    But he eventually came around.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 27 of 138 PageID #:
                                   61019
                                                                             28
                      Continued Closing Argument - Mr. Burks

   1               But when he talked to Webber, he said a couple of

   2   important things.     Like I just -- you once preached to me,

   3   remember when he preached to him was when he called him the

   4   first time when he told him he wasn't doing anything wrong.

   5               He said, "I'll be as cooperative as you want me to

   6   be.   The problem's going to be what am I going to tell them?

   7   That's the part I don't get, because if I was -- I was doing

   8   something wrong or if I felt my counterparts were doing

   9   something wrong, guess what, I would tell you in a second.            But

 10    that's the thing, I don't know anything that's wrong."

 11                He doesn't know anything that's wrong with

 12    Mrs. Hofstetter after it was raided because he had no proof

 13    that she was involved in anything illegal regarding this

 14    clinic.    He knew Stephanie Puckett by that time was doing

 15    something, because he and his buddy, Kevin Faulkner, talked

 16    about.

 17                That's Chris Tipton.     Chris Tipton signed a plea

 18    agreement and a supplemental agreement, and you saw that.            We

 19    put it up on the screen.      And it simply says, it's a contract,

 20    and it's a quid pro quo contract.        If you do something for us

 21    and provide us with this substantial assistance that we need

 22    for Mrs. Hofstetter to convict, then we're going to do

 23    something for you.     And that is, we're going to give you your

 24    5K motion and get your sentence way down, even though you

 25    negotiated away from the drug trafficking and everything else.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 28 of 138 PageID #:
                                   61020
                                                                             29
                      Continued Closing Argument - Mr. Burks

   1   That's the deal that -- that Mr. Rodriguez and Mr. Tipton had.

   2   That's their contract.      You do something for us, and we'll do

   3   something for you.

   4               And something for Ben and Mr. Tipton had to do was

   5   throw Sylvia Hofstetter under the bus.         And they had to do it

   6   by saying, well, you know, Ben pled to RICO statute.           He pled

   7   to no money laundering, no drug trafficking, no overdose

   8   deaths, just something that carried zero to 20, which gives him

   9   great leverage if he performs.       And performing is throwing

 10    Mrs. Hofstetter under the bus.       That's what he was doing.

 11    That's what he did do or he tried to do.

 12                But one of the things about Ben, there are many

 13    things about Ben, two things I'm going to mention, and I'm

 14    going to quit with Ben, because you-all heard enough from Ben

 15    Rodriguez, surely.     You know, the girl-on-girl thing, that's

 16    that feminine thing, I don't do that, I don't praise?           But in

 17    fact, when he sent the e-mail to -- to Mrs. Hofstetter back

 18    when she was responding to him, in that e-mail, do you remember

 19    what he said?     "I don't do that stuff.      I got a great wife.

 20    She sends all of my messages back to make it sound much better,

 21    because I don't praise."

 22                So when you look at that e-mail, Exhibit 546, and it

 23    will go back with you, y'all can look at that, his explanation

 24    to the e-mail was, "Girl-on-girl, that's more of a feminine way

 25    of telling somebody good job or praising.         I don't do that.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 29 of 138 PageID #:
                                   61021
                                                                              30
                      Continued Closing Argument - Mr. Burks

   1   I'm -- it's not my character to do that.         I'm more of an

   2   obnoxious person.     I talk on the phone when I'm driving.

   3   Nicole writes my e-mails."

   4               Well, this e-mail was in 2011, July the 15th, 2011.

   5   We know, according to what he says, where was Nicole at that

   6   time?    Was she still working at the clinic?       No.   Remember, she

   7   was fired.    She was fired.

   8               This e-mail got -- went out from Mrs. Hofstetter at

   9   3:39.    Ben responds three minutes later.       By the time he got

 10    it, by the time he looked at it, he responded to it.

 11                That's not Nicole.     He's during the day.      It's a

 12    Friday.    It's a workday.    And what does he say?       That's the

 13    important thing.     He says about her work at these clinics,

 14    "Great to have you managing these things."         Now, he could have

 15    stopped right there.      But he said, "The right way."

 16                Doing it right, Mrs. Hofstetter.       You're doing it

 17    right.    That's what Ben Rodriguez wrote when he didn't think

 18    about having to come into court and tell a jury that all this

 19    was was pill mill stuff and pill mill this.         That's what he

 20    wrote.

 21                And not only that, on cross-examination, every time

 22    Mr. Stone asked him questions, Mr. Rodriguez knew where he

 23    needed to go with that answer, "Oh, yeah, that was pill mill."

 24                "What was Sylvia's role?"

 25                "Well, she was here to open the clinic and do the

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 30 of 138 PageID #:
                                   61022
                                                                             31
                      Continued Closing Argument - Mr. Burks

   1   paper and do that."

   2               "What about the pill mill?"

   3               "Yeah.   She knew all about the pill mill.        She was in

   4   agreement with the pill mill when we had our meetings back in

   5   Florida."

   6               Well, that couldn't have been, because she wasn't on

   7   the radar.    Claudia Mulberry was on the radar when they were

   8   having their meetings setting up to talk about coming and

   9   opening up pain clinics in Tennessee.        She wasn't even there.

 10    She wasn't a part of it.      That's just him performing to try to

 11    put her under the bus.

 12                But on cross-examination, I asked Mr. Rodriguez, I

 13    said, "Mr. Rodriguez, was there -- were these clinics to be

 14    legal or illegal in Tennessee?"

 15                And his response shouts volumes.       He said there was

 16    nothing illegal to be done in Tennessee.         We were opening up a

 17    pain clinic and adding personal injury.

 18                Remember what he said about the pain clinic in

 19    Florida?    They wanted to have the pain clinic and then have

 20    personal injury, you know, that $10,000 where they were getting

 21    the money coming off?      That wasn't the goal.      It wasn't to open

 22    up pill mills here.      It wasn't -- that wasn't the goal.

 23                That whole thing comes in when they get caught with

 24    all this other stuff.      What other stuff?     He had the other pill

 25    mill that the doctor went to the -- to the federal

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 31 of 138 PageID #:
                                   61023
                                                                              32
                      Continued Closing Argument - Mr. Burks

   1   penitentiary.     He had that as a pill mill.

   2               This Hollywood clinic, he says, "Oh, yeah, now, I'm

   3   saying it's a pill mill."

   4               What did he tell us?     "Why did you stay on after the

   5   raid?"

   6               "I wanted to be able to give my daughters this

   7   business."

   8               You're going to give you daughters a pill mill?

   9   Well, no.    You're going to give them a pain clinic.         That's

 10    what he was saying, I was doing all this for my daughters.             Was

 11    his goal a pain clinic to give to his daughters or after the

 12    fact when he gets called into all this other stuff?

 13                And, remember, he talked about the kickbacks, told

 14    the FBI in the 302, yeah, there were kickback issues.           He had

 15    all kinds of issues.      He was with the Italians.      They had all

 16    kinds of issues.     But it wasn't with Mrs. Hofstetter, and it

 17    wasn't with what she had been doing.

 18                Ladies and gentlemen of the jury, in order for you to

 19    find my client guilty beyond a reasonable doubt, you're going

 20    to have to buy what Chris Tipton and Ben Rodriguez say, you got

 21    to take it hook, line, and sinker.        That's their contract.

 22                And, quite frankly, it's their con.        These are con

 23    men.   They've always been con men.       Not just this clinic.      Look

 24    at Tipton.    He was conning -- you remember that chart I had

 25    with all of those clinics that he was getting off the top?             And

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 32 of 138 PageID #:
                                   61024
                                                                              33
                      Continued Closing Argument - Mr. Burks

   1   you'll take that back.      That's an exhibit.     I'm not going to

   2   spend time on that.

   3               Well, I take my word back.      I'll lay it down as I

   4   talk.   That's Chris Tipton.      Now, if that's not a con, I don't

   5   know what a con is.      That's the man right here that the

   6   government says you must believe in order to convict

   7   Mrs. Hofstetter.

   8               I wouldn't buy a used car from this guy.         Dr. Valley,

   9   do you remember we talked about him?        He sucked him in.     He

 10    thought Chris Tipton had the money.        He was going to make me go

 11    for good.    Hook my wagon to the star, Chris Tipton.         And what

 12    happened?    The scorpion stung him.      Tipton was the scorpion.

 13                He's the one that the government tells you you'll

 14    have to consider in their proof.        Now, they may not argue that

 15    now after these guys got off the stand.         But in their proof of

 16    this case, that's their proof.       That's their contract.

 17                I'm going to tell you that I don't think that these

 18    lawyers have done anything wrong or would do anything wrong in

 19    this case.    They had to take the hand they were dealt, which

 20    was Ben Rodriguez, Chris Tipton, and all of these other people

 21    that you saw come in here.

 22                As we told you in the beginning of this trial,

 23    they'll march all these people in here, but you're going to

 24    hear the same thing.

 25                Those are the last lenses, is the cons.        They saw it

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 33 of 138 PageID #:
                                   61025
                                                                             34
                      Continued Closing Argument - Mr. Burks

   1   through how they can get out from under their penalty.           They'll

   2   do anything and everything.       We know they'll do anything and

   3   everything, because they'd already done it.         And they've

   4   admitted they're guilty.

   5               But they come in here to try to be sheep, but they're

   6   really a wolf in sheep's clothing.        They're cons.    And in order

   7   for them to be able to complete the con, there's one last con

   8   they've got to do, and that's you.        They've got to con you.

   9   You've got to buy their con.       If you buy their con, then

 10    they're complete.     They're going to get their 5K.       They're

 11    going home.

 12                The question I have for you is, are you going to buy

 13    their con?    Are you going to lower the level of justice to

 14    accept that kind of testimony?       Reasonable doubt is the key in

 15    this whole case.     Reasonable doubt, I would venture to say and

 16    tell you that it is the most difficult decision one has to

 17    make.

 18                The Court will charge you with that.        But I would

 19    further say that reasonable doubt should be a standard to where

 20    you have to be convinced in your mind that these defendants and

 21    Mrs. Hofstetter are guilty.       You have to be able to let your

 22    mind rest easy on the certainty of guilt.         That's what should

 23    be your level of justice, letting your mind rest easy on

 24    certainty of guilt.

 25                What does that mean?     That means if y'all finish this

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 34 of 138 PageID #:
                                   61026
                                                                             35
                      Continued Closing Argument - Mr. Burks

   1   trial, and if you find one or more of the defendants guilty --

   2   and I'll use Mrs. Hofstetter.       You go home, you're tired,

   3   you've had this thing for months, and you sit down and you

   4   start talking.     Now, you can talk to somebody about the case,

   5   where you couldn't during this time.

   6               "Well, tell me about the case."

   7               Well, you start telling them.       You tell them about

   8   all the noise that you heard that had to be, all this money,

   9   all these pills.

 10                Well, we know that the -- the money, you can make

 11    money in medical practices.       There's nothing illegal about

 12    that.   All right.    We'll not make that an issue.       But it's this

 13    opiate crisis.     It's this horrible thing.

 14                And your partner says, "Well, you know, it sounds

 15    like you did a pretty good job.       You ought to be proud of

 16    yourself."

 17                You're tired.    You go and get ready for bed.       You lay

 18    your head down on your pillow, and you shut your eyes, but you

 19    can't go to sleep.     You can't go to sleep because you start

 20    thinking, but what about -- what about the fact that these

 21    ladies, Puckett, Hill, and Newman, were really the ones that

 22    were doing all of the dastardly deeds in this clinic?           It

 23    wasn't Mrs. Hofstetter, and it wasn't these nurse

 24    practitioners.

 25                They -- they did with what they could, and you heard

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 35 of 138 PageID #:
                                   61027
                                                                             36
                      Continued Closing Argument - Mr. Burks

   1   the experts.    They practiced medicine.       I convicted them as

   2   drug dealers.     I'm not so sure they were drug dealers.        They

   3   made mistakes.     They weren't doing the best job.       They weren't

   4   standard of care.     But were they drug dealers?       Because that's

   5   what the government told me that they were.

   6               And you start thinking about Tipton and Rodriguez,

   7   the e-mails, the inconsistencies of what they say.           And before

   8   long, you can't go to sleep.       Why?   Because your mind cannot

   9   rest easy on the certainty of the guilt.

 10                Ladies and gentlemen of the jury, that's a reasonable

 11    doubt.   That's what reasonable doubt is about.         And I'd ask

 12    you, after hearing all this proof, to come back and find these

 13    defendants not guilty.      There are reasonable doubts, not just

 14    one, but many.

 15                Mrs. Hofstetter was doing all this investigation.

 16    She wasn't turning a blind eye or being deliberately ignorant

 17    about that.    She was trying to figure out what was going on.

 18    She didn't know.     She didn't know about Tipton.       Didn't know.

 19    Nobody told her.     They hid it from her.      Why did they hide it

 20    from her if it was a pill mill?       Who cared?    Why would they

 21    have all those discharges if it was a pill mill?          Who cares?

 22                THE COURTROOM DEPUTY:     Three minutes.

 23                MR. BURKS:    She did.   I'll take it.     Thank you.    I

 24    won't use all three minutes.

 25                Because I submit that when you ultimately listen to

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 36 of 138 PageID #:
                                   61028
                                                                             37
                           Closing Argument - Mr. Oldham

   1   the charge of this jury, and you think about all this evidence,

   2   and you think about Mr. Tipton, Mr. Rodriguez, all these other

   3   people who really do not point a finger at Mrs. Hofstetter

   4   about doing anything illegal, or even point the finger that she

   5   even knew things were going on in this clinic that were

   6   illegal, but not under her tutelage, not under her management

   7   and not under her authority, that does not make you guilty.

   8               So thank you for your time.      I just simply ask you to

   9   consider all that you've heard, and if your mind doesn't rest

 10    easy on this most difficult decision, that's reasonable doubt.

 11                Thank you.

 12                THE COURT:    Thank you, Mr. Burks and Ms. Cravens, for

 13    your closing argument on behalf of the defendant,

 14    Ms. Hofstetter.

 15                Now, we turn to Mr. Oldham for closing argument on

 16    behalf of the defendant, Mr. Courtney Newman.

 17                MR. OLDHAM:    Good morning.    I'm glad I got you in the

 18    morning.    I was afraid I was going to get you in the afternoon.

 19    Late yesterday afternoon, we were all nodding off.           I was about

 20    to fall asleep.     This trial has sort of been like that.        We've

 21    had exciting mornings and dull afternoons sometimes.

 22                So like Mr. Burks, like Mr. Reagan, like Mr. Whitt, I

 23    appreciate the fact that y'all have paid attention.           I've

 24    watched you from over there, and you have been attentive.            I've

 25    seen you take notes.      I've seen you follow the questions.        I've

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 37 of 138 PageID #:
                                   61029
                                                                             38
                           Closing Argument - Mr. Oldham

   1   seen you look from here into the witness, as trying to find out

   2   what's going on.     And I appreciate that you're doing this.

   3               I always tell people that serving on a jury is one of

   4   the most magnificent things that you can ever do.          I'm a

   5   lawyer.    People will not put me on a jury.       They will not.

   6   I've been called for jury duty a couple of times.          And

   7   everybody looks at me, like, well, you know, he's friends with

   8   so-and-so or he's going to do this.

   9               And I think I would be the best juror whatsoever,

 10    because I think I could really put everything aside and

 11    actually listen to the story.       Because that's what I've done

 12    all my life.    For the past 30 years, that's what I've done, is

 13    I've put everything aside and listened to the story of my

 14    client.    And, see, you know, is this a case I can take to a

 15    jury and put it in front of a jury and make the jury believe

 16    the facts that my client has asserted to me.

 17                So that's what I've done for these past 30 years is

 18    listen and then tried to apply the law and then tried to tell

 19    it to people like you.

 20                I just wish I had the chance one time.        I wish I had

 21    the chance go back in that room and hear what y'all have to say

 22    and hear what y'all have to talk about.         I think it would be

 23    fascinating.    So that said, I appreciate what you've done.

 24                And I think I want to go back to when I first started

 25    this case with you.      I think the very first thing out of my

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 38 of 138 PageID #:
                                   61030
                                                                             39
                           Closing Argument - Mr. Oldham

   1   mouth was I told you that I can become passionate, and I can

   2   start talking fast.      And what I would like for you to do --

   3   I've already asked Ms. Lockwood to do this, if I get going

   4   fast, say something, because it's important that you hear these

   5   things.

   6               It's just as important that you heard my first words

   7   three months ago, as you've heard my last words today.           Because

   8   people's lives are on the line, and they're in your hand.            It's

   9   a sacred duty you have.      And I want you to make sure that you

 10    have every bit of information available to carry out that duty.

 11                Now, another thing, I'm going to ask your permission,

 12    I really would like to move over to this podium over here.

 13    It's got a little more room to spread out, and I ask you, is

 14    that okay with y'all?

 15                THE JURY PANEL:     Sure.

 16                MR. OLDHAM:    Okay.   I appreciate that.     And just to

 17    stay on track, I've written mine down.         My mother always told

 18    me I should do that, and finally, after all this time, I took

 19    her advice.

 20                THE COURT:    Mr. Oldham, why don't you pull those

 21    microphones in?

 22                MR. OLDHAM:    Okay.

 23                THE COURT:    Great.

 24                MR. OLDHAM:    I can do that.    Can everybody hear me?

 25    Can you hear me?

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 39 of 138 PageID #:
                                   61031
                                                                             40
                           Closing Argument - Mr. Oldham

   1               As you know, I represent Courtney Newman.         We're

   2   stuck back over in that corner back there, so we've sort of

   3   been out of sight throughout this whole trial.

   4               You haven't had much reason to seek her out.         Like I

   5   say, we're sort of in that corner.        And I really haven't felt

   6   much need to get up a lot.       And if I don't have anything

   7   important to say, then I've tried not to waste your time by

   8   saying these things.

   9               So you've seen me when I thought it was important.

 10    And it's important now to talk about why Ms. Newman is not

 11    guilty of these charges and why you must vote to find her not

 12    guilty at the conclusion of these deliberations.

 13                Courtney Newman is a mother of three children, two

 14    teenagers living with her and another married and away from

 15    home.   She's a nurse who loved her profession.         She got her

 16    master's degree from the University of Tennessee in 1999 and

 17    was soon licensed as a nurse practitioner.

 18                After she was licensed, Ms. Newman started working in

 19    underserved, rural communities in women's health and prenatal

 20    care.   At the same time, Ms. Newman worked part-time at the UT

 21    Hospital in the oncology unit treating cancer patients.           In her

 22    spare time, she taught nursing courses at South College, LMU

 23    School of Nursing, and Walter State Community College.

 24                After working in these fields for about 12 years,

 25    Ms. Newman transitioned into pain management.          The reason she

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 40 of 138 PageID #:
                                   61032
                                                                              41
                           Closing Argument - Mr. Oldham

   1   did was because it had more predictable daytime hours, no night

   2   shifts, no weekend shifts.       And it allowed her to spend time

   3   with her children.

   4               Ms. Newman started working the Lovell Road clinic in

   5   October 2013.     And it was close to home, and she had Fridays

   6   off.   The job paid well enough.      I think you've heard testimony

   7   that $65 an hour is about an average for nurse practitioners in

   8   this community.     And she could make that with any other

   9   employer that she went to.       But once again, the -- the hours

 10    were good, the hours were what she wanted.

 11                But as other people have mentioned, the job didn't

 12    have benefits.     It didn't have paid time off, medical

 13    insurance, or anything like that.        Now, she worked at Lovell

 14    Road until March 2014.      She was there for a total of 86 working

 15    days, a little under five months, until she left the clinic for

 16    a job with benefits.      That's why she left is that -- if you

 17    recall in her personnel file, there was an e-mail from her

 18    saying, "I'm leaving, and I'm leaving to take a job with

 19    benefits."

 20                Now, as you heard from Darren McCoy, treating people

 21    in pain management can be extremely rewarding, as you get to

 22    help people in pain get back to living their lives.           You've

 23    heard testimony that pain management doesn't cure the issues

 24    causing the pain, but it allows the patients to deal with their

 25    issues and live better on a daily basis and hopefully have more

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 41 of 138 PageID #:
                                   61033
                                                                             42
                           Closing Argument - Mr. Oldham

   1   productive lives.

   2               It can be a very emotionally satisfying line of work.

   3   Courtney Newman worked at Lovell Road because she wanted to

   4   help those people coming in seeking relief from their pain.

   5               Now, instinctively, you know that Courtney Newman did

   6   not commit the crimes she's charged with.         You know that

   7   instinctively.

   8               Later on, the judge is going to give you some

   9   guidance on your deliberations.       But to be found guilty of

 10    these crimes there must be an intent to have committed them.

 11                In other words, Courtney Newman can't be convicted if

 12    she simply mistakenly, negligently, or even foolishly did some

 13    of the acts that she's been charged with.         To be convicted of

 14    these crimes, Ms. Newman must have known what she was doing was

 15    illegal, and proceeded to do those acts with the intent to

 16    break the law.     That's the standard.

 17                So let's talk about that.      When this trial started,

 18    remember that I told you the story about the car mechanic

 19    working in a dealership, and that there were a couple of people

 20    in the parts department who were -- had a little scam going to

 21    make some money on the side.       I'm sure it didn't take you long

 22    in this trial to figure out that I was talking about Stephanie

 23    Puckett and Shannon Hill.

 24                Now, instinctively, we know the mechanic in the story

 25    didn't do anything wrong.       And, equally, we know that Courtney

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 42 of 138 PageID #:
                                   61034
                                                                             43
                           Closing Argument - Mr. Oldham

   1   Newman didn't do anything wrong.

   2               But the government is attempting to punish Ms. Newman

   3   for the bad acts of Stephanie Puckett and Shannon Hill, and we

   4   cannot let that happen.

   5               In my opening statement, I asked you to keep in mind

   6   four things as we went through the trial.         I hope you'll

   7   remember those.     I made a point about that.      I want to revisit

   8   those things that I think you now have the information

   9   necessary to answer those questions.

 10                The first thing I asked you to think about, who are

 11    the bad guys in the story we've heard throughout the trial?

 12    Well, obviously, Stephanie Puckett and Shannon Hill were the

 13    major bad guys in this.      They were running a scam, and it was

 14    all about enriching themselves.

 15                But it was more than that.      Below them were sponsors

 16    who were not only paying Stephanie and Shannon bribes, but they

 17    were paying for the office visits of patients in exchange for

 18    some of the patients' medications.        Some of the bad patients

 19    themselves paid Stephanie and Shannon directly to help cover up

 20    bad drug screens and jump to the head of the line so that they

 21    wouldn't have to wait to see providers like other patients.

 22                All of these people abused the trust that the

 23    providers placed in them.       Remember we've had lots of testimony

 24    about the trust, the bond between patient and provider.           What I

 25    tell you is what the provider relies on to give the treatment.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 43 of 138 PageID #:
                                   61035
                                                                             44
                           Closing Argument - Mr. Oldham

   1               By Stephanie and Shannon's deceit, the providers were

   2   prevented from seeing information that would allow them to

   3   offer the proper treatments to the patients which likely would

   4   have involved discharging some of them had they been able to

   5   see the accurate drug screens and other information.           They even

   6   admitted that they knew that their actions would put patients

   7   in jeopardy by withholding the information.

   8               We can look at the testimony here from Stephanie

   9   Puckett.

 10                "So, okay, if it had gotten back to a provider and

 11    they had relied on that fake radiology report for their

 12    treatment, they relied on you for that?"

 13                "Yes, they did."

 14                So if a provider was looking at a fake MRI that

 15    Stephanie Puckett had provided that said that she had checked

 16    it out, that might put the patient in jeopardy, because they

 17    might be getting some treatment that might be inaccurate for

 18    them, because Stephanie Puckett put fake information in the

 19    files.

 20                To a person, they all testified that they knew this,

 21    each of these bad patients knew that absent the bribes they

 22    paid to Stephanie and Shannon and the lies they told the

 23    providers, they would have discharged -- been discharged from

 24    the clinics.

 25                I think every single one of them told you, every

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 44 of 138 PageID #:
                                   61036
                                                                             45
                           Closing Argument - Mr. Oldham

   1   single patient that got up there told you, if I had not lied,

   2   if I had not misled the provider, I knew, one, I wouldn't get

   3   the medication I was getting, and I might be kicked out of the

   4   clinic, because my drug screen, if it wasn't covered up, would

   5   show that I might -- either might not be taking the drugs, or I

   6   might have other drugs in my system.        That's what every single

   7   one of them talked about.

   8               Shannon Hill came in and she said, you knew that the

   9   providers relied on that to a large degree in order to provide

 10    proper care?    Yes, she said, I did.

 11                And if they took their prescribed drugs with

 12    something else that providers didn't know about, that can cause

 13    problems, couldn't it?      Yes, it could.

 14                So that was Stephanie and Shannon's con.         But there's

 15    one thing I'd ask you to consider about these patients.           They

 16    all came into the clinic and they lied.         There's no question

 17    that they lied.     They sat up on the stand and told you that

 18    they lied.

 19                These people that the government put on the stand

 20    were professional con men, and Mr. Burks talked a little bit

 21    about con men.     They're called con men.      Con men is short for

 22    confidence men.     They gain your confidence.      They gain your

 23    trust.   That's what they do.

 24                And these are people that were good at it.         They were

 25    good on the stand.     Several of them, the people that you wanted

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 45 of 138 PageID #:
                                   61037
                                                                             46
                           Closing Argument - Mr. Oldham

   1   to believe, but you knew the character of the people they are.

   2   But all these people, every single one of these people came

   3   into the clinics with legitimate pain complaints.          I don't

   4   think that we heard from a single patient that sat up on that

   5   stand that said, "I didn't have any pain whatsoever."           They all

   6   had pain.

   7               And they all had, for the most part, except for the

   8   ones that Stephanie provided fake MRIs for, they all had

   9   radiology reports to back it up.        So not only did they have

 10    legitimate complaints of pain, they had radiology reports from

 11    somebody, some professional that had taken an MRI of their

 12    affected body part, written down the information and said,

 13    here's what is the pain generator in this case.

 14                Now, the only thing they really had to lie about in

 15    most of these cases was the level of the pain that they were

 16    experiencing and whether the medications were helping them or

 17    not.

 18                You saw one of them -- you saw them up on the stand

 19    and all of them were believable.        The one that really jumped

 20    out at me, and I thought about it throughout this entire trial,

 21    Lisa Elliott.     And we all remember Lisa Elliott.       She was a

 22    very affable, young woman, very believable.         You can see why

 23    when she went into see a provider and she talked to that

 24    provider why they would believe her.        She was very believable.

 25    But it was a con game for her.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 46 of 138 PageID #:
                                   61038
                                                                             47
                           Closing Argument - Mr. Oldham

   1               But that's what con men do.      They're believable.

   2   They bring you into their trust, and then they take advantage

   3   of that trust.     And that's what happened here.       But they're all

   4   con men.    And for you to put someone in jail based upon the

   5   testimony of con men, that's just not how we do it.

   6               Let's be clear about something else.        Not everyone

   7   who came into the clinic came in for bad purposes.           Let's think

   8   about the whole universe here.       There were only about a hundred

   9   patients or so that were involved in Stephanie and Shannon's

 10    scam, about a hundred.

 11                Stephanie, I think, testified that there would be one

 12    or two a day that would come in there.         So it wasn't a lot, and

 13    they could fly under the radar, and they could still make the

 14    money that they wanted.

 15                But even when you consider that there were about

 16    2,000 people or so that were kicked out for breaking clinic

 17    rules, that still leaves about 4,000 people that came to this

 18    clinic and got treatment for some legitimate medical purpose

 19    and it obviously helped them at some point.

 20                Some of them came in for one or two visits, and they

 21    either discovered that the opioid treatment wasn't for them or

 22    they came in for a few visits, opioid treatment helped, and

 23    they just eventually got better.

 24                And we know that at the end of the clinic's life --

 25    life span, there were about 500 patients that were coming to

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 47 of 138 PageID #:
                                   61039
                                                                             48
                           Closing Argument - Mr. Oldham

   1   the clinics on a monthly basis.       So we know that of 4,000

   2   people, they all came in and left for different reasons.            But

   3   we know that they came in there and they got help.           They

   4   weren't taking advantage of the system.         They were being

   5   treated for their conditions.

   6               So another question that I asked you to consider, and

   7   I think it's a big one, and you've heard the names now, where

   8   are the other providers in this story?

   9               Throughout the trial, you've heard testimony about

 10    the other providers who worked at these clinics, despite

 11    sometimes the best efforts of the government to keep you from

 12    hearing about them.      You've heard the names of Lindsay

 13    Stubblefield, Stephanie Carmichael, Stephanie Snowden, Holly

 14    Harrell, Alicia Payne, Amber Burns, and others.          These

 15    providers were not charged like the providers here.           And the

 16    Court will tell you that you shouldn't consider the guilt or

 17    innocence of other people or even if the other people should

 18    have been charged.     And that's correct.

 19                But what you can consider is that these providers

 20    were the peers and coworkers of Courtney Newman and the other

 21    providers.    Now, anybody who's ever worked a job where there

 22    are multiple employees, and I suspect that's most of us, has

 23    looked to their coworkers to ensure they were working in

 24    accordance with company procedures.        You either looked at what

 25    your coworkers have done before or you've gone to them seeking

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 48 of 138 PageID #:
                                   61040
                                                                             49
                           Closing Argument - Mr. Oldham

   1   guidance about how a task has been done in the past.           That's

   2   just common sense.

   3               And anyone who's ever had a job has done exactly the

   4   same thing.    That's what happened here.       In almost every

   5   instance in this case, in the patient's charts, you saw

   6   throughout this trial one or more of these providers had seen

   7   the patient prior to Ms. Newman seeing that patient, and she

   8   followed the same treatment plan that the prior providers had

   9   done.

 10                In almost every instance, one of these providers saw

 11    the patient after Ms. Newman had seen them, and they followed

 12    Ms. Newman's treatment plan.

 13                That's the very essence of good faith, is the trust

 14    that you have in the people that preceded you, seeing that

 15    they've done something that Dr. Larson has signed off on it.

 16    The providers that came after you saw what you did and saw that

 17    Dr. Larson signed off on it, and they did the same thing.

 18    That's good faith.

 19                Ms. Newman didn't come up with some wild treatment

 20    regimen for these patients.       She followed the guidance of her

 21    peers, people with the same education and experience as her,

 22    nurse practitioners like Holly Harrell who had been there for

 23    almost two years by the time Ms. Newman started working at

 24    Lovell Road.

 25                When Ms. Newman looked at the patient chart where

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 49 of 138 PageID #:
                                   61041
                                                                             50
                           Closing Argument - Mr. Oldham

   1   Holly Harrell had been provider, she could see the practices of

   2   the clinic and that Dr. Larson had signed off on the treatment

   3   plans.

   4               Ms. Newman could see the information that Holly

   5   Harrell had sought from a patient, and that by following the

   6   lead of Ms. Harrell, she would be operating within the accepted

   7   practices of this clinic.       There was no reason for Ms. Newman

   8   to believe that Holly Harrell, an experienced nurse

   9   practitioner, who also worked at Knoxville Orthopaedic Clinic,

 10    was doing anything wrong, and apparently the government agreed

 11    in that assessment.

 12                Implicitly, you can conclude that the government

 13    approved of the medical decisions of the other providers, and

 14    you can consider that when determining whether the medical

 15    decisions made by Courtney Newman were for legitimate medical

 16    purposes and within the usual scope of professional practice.

 17                If these other providers were acting in good faith in

 18    their medical practice, you can reasonably conclude that

 19    Ms. Newman was as well.

 20                What about the rules that Ms. Newman was required to

 21    follow when she was working at the clinic?         Early on, I told

 22    you to be aware of the government trying to apply rules, laws,

 23    regulations that are in place now, but weren't in place at the

 24    time this clinic was open.

 25                I knew they would try to do it.       I heard some of

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 50 of 138 PageID #:
                                   61042
                                                                             51
                           Closing Argument - Mr. Oldham

   1   their pretrial motions, and I knew they would do it.           With

   2   their very first witness, Stanley Jones, they were caught doing

   3   that very same thing.

   4               You'll recall that Stanley Jones, who used to be a

   5   DEA agent, but then he moved onto working for Walmart, tried to

   6   testify about some Center for Disease Control Guidelines and

   7   implied that they were in effect while Lovell Road was treating

   8   patients.

   9               Since that was more than three months ago, I doubt

 10    you would remember his testimony.        But he was forced to concede

 11    that the guidelines he was talking about didn't come about

 12    until 2016, well over a year after the clinics had closed.

 13                Similarly, Dr. Rett Blake tried to testify that the

 14    Tennessee Chronic Pain Guidelines were in place when Ms. Newman

 15    worked at the clinic, but had to back down when he was shown

 16    that they weren't issued until September 29, 2014, almost six

 17    months after Ms. Newman had left the clinic.

 18                Dr. Blake also tried to testify that those same

 19    guidelines contained language about dosage dealings, but he was

 20    forced to back down when he had a chance to review the document

 21    and found no such language.

 22                Finally, the government tried to mislead you about

 23    the Tennessee Intractable Pain Act, which was in place the

 24    entire time the clinics were operating.

 25                The government asked Dr. Blake if there was language

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 51 of 138 PageID #:
                                   61043
                                                                              52
                           Closing Argument - Mr. Oldham

   1   that made a physician prescribed opioids to a patient.           That

   2   was misleading.

   3               The law did not require a physician to prescribe

   4   opioids, but it did require a physician to inform a patient

   5   that there were physicians who did prescribe opioids.           These

   6   were the type of clinics, Lovell Road, Lenoir City, these were

   7   the type of clinics that these doctors referred people to that

   8   they sent them to, because they did offer that treatment.            And

   9   since they did prescribe, they were obligated to follow the

 10    law.   And they did follow the law.

 11                We probably at times glossed over it, but the entire

 12    law was placed into evidence as an exhibit.         What I'm going to

 13    invite you to do is, if you don't think that that law has been

 14    described clearly to you, pull it out of the exhibits and look

 15    at it.   I think it will be helpful to review that in

 16    determining certain facts in this case.

 17                Now, the last thing I ask you to consider, and this

 18    is sort of the big question, and everybody sort of talked about

 19    this, what's the incentive for Ms. Newman to have committed the

 20    crimes she's charged with?

 21                Courtney Newman is a nurse practitioner.         A nurse

 22    practitioner is like a registered nurse but has a master's

 23    degree in nursing.     You heard testimony that Ms. Newman

 24    received both her undergraduate and master's degree from

 25    University of Tennessee.      A lot of work goes into getting a

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 52 of 138 PageID #:
                                   61044
                                                                             53
                           Closing Argument - Mr. Oldham

   1   nurse practitioner's license.       And it's not something you just

   2   throw away on a whim.

   3               You saw Ms. Newman's resume which showed that prior

   4   to working in these clinics, she worked mostly in rural

   5   communities, obstetrics, and prenatal care.         She worked at UT

   6   Hospital in the oncology unit, and at times she worked as a

   7   nursing instructor.

   8               You heard testimony that Ms. Newman was hired as an

   9   independent contractor at East Knoxville Healthcare.           You saw

 10    her at times she -- showed she worked eight or nine hours a day

 11    for $65 an hour.     She received no benefits, no paid vacation,

 12    health insurance, and she had to pay withholding taxes and

 13    Social Security taxes out of her earnings.         That was it.    There

 14    were no bonuses, no incentives, nothing, it was $65 an hour,

 15    less the taxes she had to pay herself.

 16                Ms. Newman saw about -- on average about 24 patients

 17    a day.   And why is that number important?        Because that's the

 18    amount of patients that each and every one of the experts that

 19    we had come in and testify said was an optimal patient volume.

 20    I think every single one.       Nurse Carter said between 25 and 30.

 21    Dr. Blake said he expected his nurse practitioners to see

 22    somewhere between the mid 20s and 30 patients a day.

 23                That was an optimal number.      It wasn't hundreds of

 24    patients a day.     It was an average of 24 patients a day.        If

 25    you take an eight-hour workday or a nine-hour workday, that's

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 53 of 138 PageID #:
                                   61045
                                                                             54
                           Closing Argument - Mr. Oldham

   1   around three patients an hour.       Sometimes a little less.

   2               She wasn't being inundated -- inundated, covered up

   3   in-patients.    Sometimes my Smith County High School learning is

   4   not good enough for the words I want to spit out.

   5               But she didn't get bonus for seeing more patients.

   6   She didn't get money taken away from her if she saw fewer

   7   patients.    She wasn't paid based on the amount of prescriptions

   8   she wrote, and she wasn't punished when she discharged a

   9   patient.    She was like most of us, she went in, she did her

 10    job, and went home at night.

 11                Stephanie Puckett and Shannon Hill both testified

 12    that none of the providers was aware of the scam they were

 13    running.    And Ms. Newman nor any other of the providers didn't

 14    benefit from it in any way.

 15                You remember Stephanie Puckett famously said, the

 16    providers don't do anything wrong, and she was absolutely

 17    correct about that.      And Ms. Newman worked at the clinic until

 18    she left for a job with benefits.

 19                There's absolutely no testimony that there was any

 20    incentive, financial or otherwise, for Courtney Newman to have

 21    committed any crime.      She came into work in the morning, did

 22    her job, left work at the end of the day, period.

 23                Now, the government tried to bring in some testimony

 24    to paint Ms. Newman in a bad light, but that just blew up in

 25    their face.    And I'm going to talk about that in a minute.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 54 of 138 PageID #:
                                   61046
                                                                             55
                           Closing Argument - Mr. Oldham

   1               But what I want you to ask yourself as you head into

   2   your deliberations is, what did Ms. Newman have to gain by

   3   committing any criminal act?       What did she have to gain?

   4               We know that when people rob banks, they're hoping to

   5   get money from the banks to enrich themselves.          We know that

   6   when people kidnap people and ask for ransom, it's for money to

   7   enrich themselves.     Ms. Newman was getting $65 an hour for the

   8   eight hours, nine hours a day that she worked.          And there was

   9   nothing that she could do to change that, seeing more patients,

 10    seeing less patients, writing more prescriptions, writing less

 11    prescriptions.     There was absolutely no incentive for her to do

 12    anything other than her job.

 13                What you have heard in these 35-odd days of testimony

 14    is that there was no incentive for Ms. Newman or any of these

 15    providers to put their livelihoods or freedom in jeopardy.

 16    None.   There's been no testimony.

 17                I've racked my brain to think about anything any

 18    person on that stand got up and said which led me to believe

 19    that there was some gain to be had by these providers for doing

 20    anything illegal.     And there was nothing.      I didn't hear it.

 21    You didn't hear it.      It's just not there.     And there was just

 22    nothing, nothing that suggested she would do any act that would

 23    put her freedom at risk.

 24                Now, the judge will instruct you that the government

 25    must prove -- the elements the government must prove to convict

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 55 of 138 PageID #:
                                   61047
                                                                             56
                           Closing Argument - Mr. Oldham

   1   the conspiracy or for the other charges in this case.

   2               One of those elements is there had to have been an

   3   agreement to join a conspiracy.       You have to agree to do it.

   4   There's no testimony whatsoever that Ms. Newman agreed to join

   5   a conspiracy or that she had any intent or incentive to commit

   6   any crimes.    And it -- it simply doesn't make sense that

   7   Ms. Newman would so.

   8               What I think you've seen is the government's case

   9   sort of amounts to throwing things up against the wall to see

 10    what sticks.    Bad stories.     And nowhere was this more evident

 11    than with Courtney Newman.

 12                I've been working on this case for several years.

 13    And I still can't figure out why Ms. Newman was brought into

 14    the case.    Andy Chapman, one of the first witnesses that we

 15    had, and he was the initial lead agent on this case, said

 16    Ms. Newman was never even a target in the investigation.           She

 17    only worked there for five months.        She never saw an undercover

 18    informant.    They never even saw her car in the parking lot

 19    during the months and months of surveillance of the clinic.

 20                It never really hit home to me why she was in this

 21    case until I heard the stories that the government told about

 22    her, stories that eventually fell on their face.          And that if

 23    the government had even bothered to do the least little bit of

 24    detective work on, they would discover they were false from the

 25    beginning.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 56 of 138 PageID #:
                                   61048
                                                                             57
                           Closing Argument - Mr. Oldham

   1               First one I want to talk to you about is Scott

   2   Stockton.    You'll probably remember Mr. Stockton as a very

   3   pleasant, young man whose family runs a fudge business.           And

   4   his major concern when he testified was about getting to his

   5   son's football game this afternoon.

   6               In their opening argument, the government gave the

   7   ominous warning that you would hear testimony that Ms. Newman

   8   dated one of her patients.       Now, normally, that might be an

   9   issue for the board of nursing.       The rules say that a medical

 10    provider should not have a relationship with a patient while

 11    they're treating a patient.

 12                However, in Mr. Stockton's case, he testified that he

 13    and Ms. Newman began their short relationship only after she

 14    stopped being his provider, and they stopped seeing each other

 15    after a very short time.

 16                Now, it may not have been ideal for them to have any

 17    type of relationship while he was a patient at the clinic, but

 18    Ms. Newman did the right thing.       She stopped being his

 19    provider, exactly what the nursing board rules require.

 20                As long as we're talking about Scott Stockton,

 21    there's a couple of points I want to bring up.          First, he was

 22    the only patient who testified about the treatment he received

 23    from Ms. Newman.     None of the rest of them ever described what

 24    happened in that room.      He was the only one.

 25                He testified that she was professional.        Do you

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 57 of 138 PageID #:
                                   61049
                                                                             58
                           Closing Argument - Mr. Oldham

   1   remember, he said she was professional.         He said that she was

   2   ethical.    He said that she was tough on pill counts and that

   3   she was tough on patients who had track marks.

   4               To me, this sounds like a medical professional who

   5   was committed to her profession.        It does not sound like the

   6   description of a medical professional who was willing to commit

   7   a crime.

   8               If these are the things that you're tough on, you're

   9   not just throwing out pills.       You're actually practicing

 10    medicine and that's what she was doing.

 11                Now, another thing I want to talk about with Scott

 12    Stockton is a story that Stephanie Puckett and Shannon Hill

 13    both testified to.     Both Puckett and Hill told a story that

 14    Courtney Newman tried to get Scott Stockton's aunt kicked out

 15    of the Lovell Road clinic in retaliation for Scott breaking up

 16    with her.

 17                Now, Stockton had told the government in 2015 that

 18    that story wasn't true.      But even knowing it wasn't true, the

 19    government encouraged both Puckett and Hill to tell this false

 20    story.    Remember they put him on the stand and they asked him

 21    about Scott Stockton's aunt.       They both testified, yeah,

 22    Courtney Newman tried to get her kicked out.          They even tried

 23    to get Scott Stockton to talk about it before he finally shut

 24    them down, telling them he didn't have an aunt that went to the

 25    clinic.    The same answer he had told them in 2015.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 58 of 138 PageID #:
                                   61050
                                                                             59
                           Closing Argument - Mr. Oldham

   1               Now, the last thing I'd like to say about Scott

   2   Stockton is that he's the only patient who correctly identified

   3   Courtney Newman.     Only one.

   4               You'll remember every time a patient got on the

   5   stand, the government would ask them if they knew the

   6   providers.    Out of all of the patients that testified, only

   7   five of them tried to even identify Ms. Newman.          And Scott

   8   Stockton was the only one who got it right.         The other four

   9   that tried to identify her identified her as Holly.           It passed

 10    so quickly, you probably didn't even notice.

 11                The most notable of these, and I'll say when they

 12    identified her as Holly, probably talking about Holly Harrell

 13    again.   The most notable of these was Gerritt Orrick.          You'll

 14    remember that when Gerritt Orrick was on the stand, he was

 15    asked, "Do you know any of these providers?"

 16                And he said, "Holly, Cindy, Holli."

 17                And the government quickly turned back to Ms. Newman

 18    and said, "Are you talking about Courtney Newman back there?"

 19                And even then, he wasn't sure.       He said, "I think I

 20    know Courtney," but he wasn't even sure about that.

 21                Ms. Newman did her job, and it was so unremarkable to

 22    these people, they didn't even know who she was.          So she was

 23    doing her job.     Scott Stockton said she was doing her job,

 24    really the only person who said anything about what happened in

 25    there.   She did her job, and it was so unremarkable to

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 59 of 138 PageID #:
                                   61051
                                                                             60
                           Closing Argument - Mr. Oldham

   1   everybody else, that they couldn't even identify her.

   2               This sort of brings me to the story that

   3   Ms. Newman -- the story the government was trying to tell you

   4   about Ms. Newman trying to get pain pills.         I think you'll

   5   probably remember this story.

   6               Remember, the government got Stephanie Puckett to

   7   tell a story, and it's sort of convoluted, so bear with me

   8   while I go through it.      The government got Stephanie Puckett to

   9   tell this story that Ms. Newman had hurt her foot.           And that

 10    she came to her, meaning Ms. Puckett, and asked about getting a

 11    prescription for Percocets.

 12                And Stephanie Puckett said, "Well, I can't do it,

 13    because I'm already getting treated by Dr. Larson, and that

 14    would be -- show up on the PMP, and it would look like I was

 15    doctor shopping.     I can't do it.     Why don't you go over to

 16    Shannon?"

 17                So the story that Ms. Puckett tells is that

 18    Ms. Newman goes to Ms. Hill and says the same thing, "I need

 19    Percocets.    Can you get me some?"

 20                And Shannon Hill says, "Well, I can't do it either

 21    because I'm on Suboxone.      And they won't prescribe -- people

 22    won't issue a prescription if I'm on Suboxone."

 23                And I think it was the same story for Patty Newman,

 24    the same exact story.

 25                Eventually, Stephanie Puckett says that Courtney came

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 60 of 138 PageID #:
                                   61052
                                                                             61
                           Closing Argument - Mr. Oldham

   1   back to her and she said, "Well, I know where you can get these

   2   drugs.    I'll call Gerritt Orrick up, and Gerritt Orrick can

   3   bring you these pills."

   4               And she says she called Gerritt Orrick, and Gerritt

   5   Orrick immediately came to the clinic, and that he went back

   6   into Ms. Newman's exam room.       And she didn't know what

   7   happened, but she presumed that he sold her pills.

   8               Now, to back up that story, the government called --

   9   when they called in Shannon Hill, they asked her to recount

 10    that story, her memory of the alleged event.          Shannon had a

 11    little bit different recollection of it, though.

 12                First, she said Courtney Newman never came to her.

 13    Instead, Stephanie Puckett told her Courtney was looking for

 14    Percocets.    That's a big difference.      When you're trying to

 15    concoct a lie, and you don't have a lot of time together to

 16    sort of make sure that the details dovetail with one another,

 17    then you've got the big story, Courtney Newman is looking for

 18    Percocets, and then you've got the details of the story.

 19                And it's clear that they never got their story

 20    together, because she said Stephanie Puckett told her that

 21    Courtney Newman was looking for these pills.          That's a big

 22    difference.    So we've got this story, and it lingers out there

 23    for almost a month between the time that Stephanie and Shannon

 24    testified and the time that the government brings in Gerritt

 25    Orrick.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 61 of 138 PageID #:
                                   61053
                                                                             62
                           Closing Argument - Mr. Oldham

   1               So they bring in Gerritt Orrick to put a bow on this

   2   entire story.     In addition to misidentifying Courtney as Holly

   3   Harrell, Gerritt Orrick testified that he had never sold

   4   Courtney Newman any drugs, and that he had never even had the

   5   conversation with Stephanie Puckett that she had claimed him.

   6               In short, Stephanie and Shannon lied about Ms. Newman

   7   to help get favors from the government.         And the government

   8   never even bothered to check with the main witness in this

   9   story.    They never bothered to go to Gerritt Orrick and say,

 10    did this happen?

 11                They let them testify about this story to influence

 12    you to think that Courtney Newman is a bad person.           That's

 13    the -- that is the reason they had them tell this story.           Not

 14    because it goes to whether or not she was prescribing drugs for

 15    a legitimate medical purpose, not to go to show whether or not

 16    this was usual scope of professional practice.

 17                They wanted you to think Courtney Newman was a bad

 18    person.    And they never even bothered to check with the one

 19    person, the one person who could tell them whether or not this

 20    story was true.     The first time we heard it was when Gerritt

 21    Orrick got up on the stand.

 22                Ladies and gentlemen, that's not how we do it in

 23    America.    We expect better from our government, and they have

 24    failed us here.

 25                Now, I want to talk to you a little bit about

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 62 of 138 PageID #:
                                   61054
                                                                             63
                           Closing Argument - Mr. Oldham

   1   standard of care versus criminal acts.         You've heard a lot of

   2   testimony throughout the trial of standard of care and medical

   3   treatment, and the government has done its best to blur the

   4   line between standard of care issues and criminal acts.

   5               Ultimately, what you heard from the experts was that

   6   they had problems with the charting that occurred in the

   7   patient files, sometimes noting they weren't always able to

   8   follow the reasons for the treatment plan proposed and whether

   9   there was sufficient reasoning behind it.

 10                As Dr. Browder testified, that goes to standard of

 11    care, which is a nursing board issue or an issue of

 12    malpractice.    These are not things you put people in jail for.

 13    The things that you talk about is a licensure issue.

 14                The judge is going to instruct you that this is not a

 15    malpractice case.     You might think that there was not good

 16    quality of care, but this case is not about that.          If there's a

 17    quality of care issue, there are other agencies to deal with

 18    that.   And you're not here -- and you're here to determine

 19    whether criminal acts were committed, and the proof is clear

 20    that Ms. Newman did not commit criminal acts.

 21                And we've heard several people testify that the

 22    health-related boards investigator Melanie Rucker was

 23    constantly at the clinic and she reviewed patient files.           If

 24    there had been a problem at these clinics that Ms. Rucker had

 25    discovered, you can bet the government would have let you know

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 63 of 138 PageID #:
                                   61055
                                                                             64
                           Closing Argument - Mr. Oldham

   1   that.

   2               But there was never any action against the clinic or

   3   any of these providers.      You should consider that the state

   4   investigators are trained to look for these kind of issues and

   5   they found nothing that caused them concern.          And compare that

   6   with the picture the government tried to paint.          While there

   7   may have been standard of care issues, it wasn't enough to

   8   cause concern with the state, and it certainly isn't enough to

   9   convict somebody of a crime.

 10                Now, I want to take a few minutes to talk about the

 11    individual counts that Ms. Newman is charged in and tell you

 12    why you must find her not guilty on each of these counts.

 13                Counts 2 and 4 are the allegations that Ms. Newman

 14    conspired with all the other defendants to distribute

 15    controlled substances outside the scope of professional

 16    practice.

 17                You can see that I'm reading.       My mother was right.

 18    Sometimes you have to read these things.

 19                And not for legitimate medical purpose.        The judge

 20    will tell you that in order to be guilty of a conspiracy,

 21    Ms. Newman would have had to knowingly and voluntarily entered

 22    into an agreement with at least one other person to commit an

 23    illegal act.    Without a knowing and voluntary agreement to do

 24    an illegal act, Ms. Newman cannot be guilty of the conspiracy.

 25                And the government has put on absolutely no evidence

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 64 of 138 PageID #:
                                   61056
                                                                             65
                           Closing Argument - Mr. Oldham

   1   that Courtney Newman ever agreed with anyone to commit a crime.

   2               The government claims that Ms. Newman should have

   3   known what was going on, but that's not the standard.           If you

   4   don't find that Courtney Newman reached an agreement with

   5   another person to commit illegal acts, you must find her not

   6   guilty of the conspiracy charges.

   7               The government can't prove that Ms. Newman agreed to

   8   commit any crimes, and that she intentionally did something

   9   against the law, so they're claiming that she was willfully

 10    ignorant of things going on around her.

 11                To do this, they've talked endlessly about the

 12    parking lots and waiting rooms at the clinics.          They brought in

 13    multiple addicts to say they saw other addicts in the waiting

 14    room, and they could recognize them because they were addicts.

 15    Of course, we know the providers aren't addicts, and we don't

 16    know what addicts see in another person that makes them

 17    convinced that that person is an addict.

 18                But we know that their credibility is not pretty high

 19    because they'll tell you that they don't remember anything.

 20    When asked about what went on in the exam rooms, almost to a

 21    person, "I don't remember, I don't recall."         You know, they

 22    say, "I wasn't given an exam."       When confronted with it, "Well,

 23    yeah, maybe that did happen."       These are people with, let's

 24    just call it, less-than-perfect memories, less-than-trustworthy

 25    testimony.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 65 of 138 PageID #:
                                   61057
                                                                             66
                           Closing Argument - Mr. Oldham

   1               On the other hand, there were addicts out there that

   2   testified that there was no bad behavior in the waiting rooms

   3   of the parking lots because they knew it would get them kicked

   4   out of the clinics.      Gerritt Orrick in particular, he testified

   5   that there was nothing going on in the parking lots, because

   6   patients were told to stay inside and not go into the parking

   7   lot.

   8               So you're sort of forced to believe two groups of

   9   competing people, people saying something happened, people

 10    saying nothing happened.      That's literally, literally what

 11    reasonable doubt is.

 12                But I can tell you how to remove all doubt about this

 13    issue, all doubt.     The government had the clinics under

 14    observation for hundreds of hours.        And the only pictures they

 15    would show you are the lonely pictures of the clinics from

 16    across the street.     It's the Lovell Road clinic right there.

 17    These are the parking lots.

 18                The government had more than 40 undercover visits to

 19    these clinics.     You only heard one of their agents come up and

 20    testify about that.      They wouldn't show you any videos except

 21    for the short clips of the visits with Ms. Clemons.           It took

 22    Mr. Reagan to show you some pictures from those wait -- the

 23    videos -- pictures from the videos, showing that the waiting

 24    rooms weren't crowded.

 25                I want to show you three pictures that we put on.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 66 of 138 PageID #:
                                   61058
                                                                             67
                           Closing Argument - Mr. Oldham

   1   Showed what the inside of the clinics looked like from the

   2   government's undercover office visit to these clinics.

   3               I want you to see the only person sitting in that

   4   clinic in the waiting room at the clinic, empty chairs.           Does

   5   this look like what people described about people jam-packed in

   6   there?

   7               The next one, another picture of the clinic, does

   8   this look like a picture of a jam-packed waiting room?           Quite

   9   frankly, we can't see -- we can't see the tops of these people.

 10    But do these look like addicts?       These look like the people

 11    that were described by the other people in there?

 12                These are empty chairs, relatively well-dressed

 13    people.    Quite frankly, I can't tell you that that's much

 14    different than how I dress when I go to the doctor, jeans, a

 15    polo shirt, and a jacket.       I don't wear this to go to the

 16    doctor.    I go wear something comfortable.       That's what it looks

 17    like this guy did.

 18                This does not look like the scene that these people

 19    described.    Of course not.     And there's a reason they didn't

 20    want to show you the videos of these 40 undercover visits, is

 21    because if they did, it would destroy their case, because

 22    they -- the clinics weren't overflowing with addicts, the

 23    waiting rooms weren't crowded, and the parking lots weren't

 24    like they described.

 25                If the government had photos to back up their claims,

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 67 of 138 PageID #:
                                   61059
                                                                              68
                           Closing Argument - Mr. Oldham

   1   you can bet you would have seen them over and over and over

   2   again.

   3               Can we go back to the Lovell Road slide?         How many

   4   times did we see this picture?       I'd say almost every day we saw

   5   this picture, at least once, if not twice or three times.            If

   6   the government had photos to back up their claims, you would

   7   have seen them as much as you saw this photo.

   8               The reason the government hasn't shown you these

   9   videos or photos of the waiting rooms is because they don't

 10    support the claims they are making.        The reason you don't see

 11    photos or videos of the dirty diapers and needles in the

 12    parking lot is because they don't exist.

 13                And if the government can't show you these things,

 14    how in the world can they claim the providers should have been

 15    aware of them?     They were under surveillance for almost three

 16    years, hundreds and hundreds of hours of observation.           They

 17    could have gone and taken pictures of anything that they wanted

 18    to before hours, after hours, during hours.

 19                They could have sent people in there to take pictures

 20    in the clinic at any time they would have wanted to.           Yet not a

 21    single picture showing these crowded, nasty waiting rooms or

 22    the crowded with diapers and the needles and the bad conditions

 23    going on in the parking lots.

 24                They can't show you them because they don't exist.

 25    They don't exist.     If they had them, you would have seen them,

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 68 of 138 PageID #:
                                   61060
                                                                             69
                           Closing Argument - Mr. Oldham

   1   but they don't exist.      And then they expect you to say, well,

   2   the providers should have seen these things that we can't

   3   provide you proof of.

   4               Because the government can't prove their case,

   5   because they don't have sufficient evidence to do it, you have

   6   to find Ms. Newman not guilty of these charges.

   7               Now, Count 14 alleges that Ms. Newman distributed

   8   controlled substances outside the usual source of professional

   9   practice and without a legitimate medical purpose.           This is a

 10    charge that's totally without merit.

 11                You heard from Dr. Joe Browder and nurse practitioner

 12    Darren McCoy.     Medical professionals from Knoxville who the

 13    government had wanted to be their own witnesses in this case.

 14    And both testified that there was no doubt that the

 15    practitioners were prescribing for legitimate medical

 16    conditions and within the usual course of professional

 17    practice.

 18                In fact, all the parties agreed that pain is a

 19    legitimate medical condition.       This is not something that's

 20    just made up out of air.      Pain is a legitimate medical

 21    condition, and opioids are approved as an appropriate treatment

 22    for pain by the Food and Drug Administration.          We all agree

 23    with that.

 24                Every patient who was treated at these clinics

 25    presented with a legitimate pain generator.         I think you heard

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 69 of 138 PageID #:
                                   61061
                                                                             70
                           Closing Argument - Mr. Oldham

   1   Darren McCoy talk about what pain generators are.          And there

   2   was also a radiology report to support these complaints.           As

   3   you heard from almost every witness, pain is subjective,

   4   meaning that only the person who has pain can tell you how much

   5   it hurts.

   6               And I'm here to tell you right now, I've got pain.

   7   I've got pain in my hip right now as we speak.          And only I can

   8   tell you how much it hurts.       But what might hurt a little bit

   9   for me might be the worst thing in the world for somebody else.

 10                Conversely, what's -- what might absolutely just

 11    terrorize somebody else, another person with a high tolerance

 12    for pain could go through the day without even complaining

 13    about it, maybe just a couple of ibuprofen.

 14                Pain is individualized.      It's individualized.     And

 15    these providers relied, relied on the patients to tell them

 16    these things, which goes back to my initial point.           If you lied

 17    about that, how would the providers have known that you were

 18    lying, period?

 19                In fact, every government witness who was a patient

 20    at these clinics, every single one of them, they all told us

 21    they were in legitimate pain.       They talked about things, like

 22    car wrecks, falling downstairs, falling off roofs, work-related

 23    injuries, and the only thing that they said that they did was

 24    exaggerate the level of pain to ensure that they were able to

 25    maintain the levels of medications.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 70 of 138 PageID #:
                                   61062
                                                                              71
                           Closing Argument - Mr. Oldham

   1               Both Dr. Browder and Darren McCoy pointed out the

   2   medical decisions that took place in the clinics.          There's no

   3   doubt that the providers, including Ms. Newman, were operating

   4   within the confines of professional medical practice, and

   5   everything they did was for a legitimate medical purpose.

   6               Now, Dr. Blake was less believable as he clearly made

   7   up his mind to support the government's position and simply

   8   dismissed all the medical activities undertaken by the

   9   providers and others at the clinic as window dressing.           You

 10    heard Mr. Burks and everybody talk about that.          But he

 11    acknowledged that the clinics were following the laws of the

 12    State of Tennessee.

 13                But he clearly believed, and he said this, he clearly

 14    believed that the clinics were only following the law so that

 15    they could break it.      That's an absolutely absurd contention.

 16                I don't drive the speed limit on the interstate --

 17    well, quite frankly, I don't drive the speed limit on the

 18    interstate no matter what.       But you don't drive the speed limit

 19    on the interstate just so you can drive 110 when you think

 20    you're out of sight.      You follow it because that's the law.

 21    That's what you do.      You don't follow it just because you

 22    intend to break it.      You follow it because that's what it is.

 23                And that's what they did here.       They followed the

 24    laws here of the State of Tennessee.        They did what they were

 25    required to do.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 71 of 138 PageID #:
                                   61063
                                                                             72
                           Closing Argument - Mr. Oldham

   1               Now, the one useful piece of information that

   2   Dr. Blake did give us, there's no rule, regulation, or law, or

   3   any other guidance on what's considered an illegal prescription

   4   in the treatment of pain.       You never heard that once.      There's

   5   no guidance of any kind on what's considered an appropriate or

   6   inappropriate MED.

   7               Only the provider was to use their best judgment when

   8   treating that patient.      That's the guideline.      There's nothing

   9   that says that 180 MEDs inappropriate.         There's nothing that

 10    says 45 MEDs are inappropriate.       There's nothing that says 300

 11    is inappropriate.     What is said is that the provider must use

 12    their best judgment when treating a patient, and that's the

 13    guideline that they're given.

 14                You might recall that I asked Dr. Blake about the

 15    example of traveling on the interstate, and I talked to you

 16    about this, looking for a speed limit sign.         And that speed

 17    limit sign will give you guidance on how fast you could go down

 18    the road without breaking the law.        And Dr. Blake admitted that

 19    without that guidance, a person wouldn't know that they might

 20    be breaking the law.      Because, quite frankly, there's just

 21    nothing that says, if you do this, then you're breaking the

 22    law.

 23                Dr. Blake admitted it was up to the individual

 24    provider to determine what was considered a legitimate

 25    prescription amount, and that reasonable people could disagree

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 72 of 138 PageID #:
                                   61064
                                                                             73
                           Closing Argument - Mr. Oldham

   1   about that.    Once again, that's the textbook definition of

   2   reasonable doubt.

   3               Think about this, if two people -- if two reasonable

   4   people could hold differing opinions about the same subject,

   5   about the same facts, without either of them being wrong, and

   6   Dr. Blake said that about Dr. Browder, said he was a good

   7   doctor, and he valued his opinion, and Dr. Browder held his

   8   opinions, he just disagreed with him.        But if two people can

   9   hold differing opinions about the same subject, the same facts

 10    without either of them being wrong, you simply cannot find a

 11    person guilty of that crime based on differing opinions,

 12    because that is reasonable doubt.        And because of that, you

 13    have to find Ms. Newman not guilty of these charges.

 14                Ms. Newman is charged with maintaining a drug-related

 15    premises.    This really should be an easy one for you to find

 16    Ms. Newman not guilty of.       Ms. Newman was an independent

 17    contractor who only worked at these clinics about five months.

 18    We think based on the testimony that she worked at the Lenoir

 19    City clinic for maybe half a day on March the 26th.

 20                Remember, this is all six years ago, and everybody's

 21    memory has faded.     That was the day before she left the

 22    employment of the clinics altogether.        She never worked at

 23    Gallaher View Road.      So Lenoir City and Gallaher View are sort

 24    of easy.    She just didn't work there.

 25                When she worked at the Lovell Road clinic, she never

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 73 of 138 PageID #:
                                   61065
                                                                             74
                           Closing Argument - Mr. Oldham

   1   had an ownership interest in the clinic.         She never paid rent,

   2   and she never maintained the clinic.        She wasn't responsible

   3   for those clinics.     And you should find her not guilty of these

   4   ridiculous charges.

   5               Lastly, you've heard Mr. Whitt talk about the

   6   overdoses that are alleged in this indictment.          I won't go into

   7   much further detail other than to say that in every instance,

   8   the patients were not taking the medications as they were

   9   prescribed.    Every single one of them, we heard, snorted or

 10    injected their medications.

 11                And everybody admitted that if anybody had ever told

 12    the providers that they were snorting or injecting the

 13    medications, they would have been kicked out of the clinic

 14    immediately.    There's no doubt about that.

 15                As to Ms. Vann-Keathley specifically, we heard

 16    testimony from her husband that she had been out trading and

 17    swapping her prescriptions, and that she ended up with the

 18    multiple benzos that she took throughout the day and likely

 19    were the cause of her death, according to Dr. Mileusnic.           It's

 20    sad Ms. Vann-Keathley told her husband she hoped she went to

 21    sleep and never woke up.      It's even sadder that her last words

 22    were "me too."     I can't imagine the burden of living with that

 23    the rest of your life.

 24                But it's Ms. Vann-Keathley's who's responsible for

 25    her own bad behavior.      Ms. Newman did her job in good faith.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 74 of 138 PageID #:
                                   61066
                                                                             75
                           Closing Argument - Mr. Oldham

   1   She didn't tell her to go out there and swap pills and take

   2   benzos and do all the things that she was doing.          She did her

   3   job in good faith.

   4               If she had known all this, she would have found a way

   5   either to get help to Ms. Vann-Keathley or cut her off from the

   6   drugs that she would have been provided from the medications.

   7   She did her job in good faith and for legitimate medical

   8   purpose.    We know Ms. Vann-Keathley had a legitimate medical

   9   purpose.

 10                But you have to find Ms. Newman not guilty for these

 11    enhancements.

 12                Now, in closing, I just sort of want to go back over

 13    some stuff.    Ms. Newman only worked at clinics at Lovell Road,

 14    what we say, five months.       During that time, she only

 15    prescribed medications for legitimate medical purposes and

 16    within the scope of professional medical practice.

 17                The medications she prescribed were for the purpose

 18    for which they were intended, and every patient she saw

 19    provided some proof of a pain generator, usually in the form of

 20    a radiology report or other records.        There never was a person,

 21    there never was a person who came through the clinic doors and

 22    said, "I have no pain, but give me drugs anyway."          That did not

 23    happen.    And any person who had attempted this would have never

 24    made it past the front counter.

 25                Ms. Newman and the other providers prescribed

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 75 of 138 PageID #:
                                   61067
                                                                             76
                           Closing Argument - Mr. Oldham

   1   medications only to persons presented with legitimate medical

   2   complaints of chronic pain.       And the parties agree that chronic

   3   pain is a legitimate medical condition for which opioids are an

   4   accepted treatment.      Sometimes, as we heard from the experts,

   5   sometimes opioids are the only treatment that works for some of

   6   these people.

   7               While there's some disagreement over whether proper

   8   charting was done, that's a nursing board issue, not a criminal

   9   issue, not something someone goes to jail over.

 10                While Ms. Newman worked at the clinic, she was an

 11    independent contractor, paid an hourly rate, not per patient,

 12    and therefore had no incentive to see more than the 24 or so

 13    patients she saw each day.       She was paid the same hourly rate

 14    whether or not a prescription for medication was written.

 15                And there is no incentive to commit a crime.         None.

 16    There was no incentive for her to put her livelihood or her

 17    freedom on the line at this clinic.        Because of that, she

 18    couldn't have formed the intent that -- the requisite intent

 19    needed to be convicted of crimes.

 20                Remember, you need intent.      You need for a person to

 21    have intended to commit a crime.        And Ms. Newman did not intend

 22    to commit a crime.

 23                As such, you must find Ms. Newman not guilty on all

 24    the charges in the indictment.

 25                Thank you.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 76 of 138 PageID #:
                                   61068
                                                                             77
                          Closing Argument - Mr. Rodgers

   1               THE COURT:    Thank you, Mr. Oldham, for closing

   2   argument on behalf of Ms. Newman.

   3               Mr. Rodgers, are you ready to go?

   4               MR. RODGERS:    Yes, sir.

   5               THE COURT:    Everybody okay?    Anybody need a break?

   6   All right.    We'll keep going.

   7               Closing argument by Mr. Rodgers on behalf of the

   8   defendant, Ms. Womack.

   9               MR. RODGERS:    It's been three months since I talked

 10    to you people, I think.      It's -- waiting is truly the hardest

 11    part.   Tom Petty was on to something, I think.

 12                When I talked to you last time, I stood up here and I

 13    said I spent two and a half years with this case, and I

 14    couldn't figure out why Holli was charged or why she's sitting

 15    at that table.     Now, I've sat here for three more months, and I

 16    can honestly say that I have no idea why Holli was charged and

 17    why she's sitting at that table.

 18                I just -- why is the question.       Why is the question I

 19    think you should pose to yourself on so many different levels.

 20    Why?    Why is this prosecution going forward?        Is it the idea to

 21    clean up the streets from the criminal niceness of Holli

 22    Womack?    Because I'm just not sure what we're trying to

 23    accomplish.

 24                We had bad -- we've seen criminals.        I mean, the

 25    entire government's case was filled with criminal.           They put

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 77 of 138 PageID #:
                                   61069
                                                                             78
                          Closing Argument - Mr. Rodgers

   1   criminal, after criminal, after criminal on the stand to try to

   2   convince you that she's a criminal, because they were able to

   3   con her.

   4               So now the victim of the con is sitting over here at

   5   this table, and they want you to -- they're prosecuting her for

   6   being the victim of a con, everybody at these tables.           It blows

   7   my mind.    I have a headache for three months.         I can't -- my

   8   brain is mush.     I can't grasp it.     I don't understand it.

   9               And so it's -- you know, if I'm all over the place, I

 10    apologize.    But it's just blowing my mind.       And how can the

 11    victim of a con be the criminal?        And they don't make -- the

 12    government doesn't even make any bones about it.          Their proof

 13    is that they -- she should have known.         Right?   I mean, that's

 14    basically the argument is that she should have known.           And the

 15    reason why she should have known is because I guess the

 16    standard that they're trying to set or the standard we want to

 17    set with healthcare providers is that we start with from a

 18    place of distrust.

 19                So if I have a toothache, and I go to my dentist and

 20    I say, "I'm in excruciating pain," and if you've ever had

 21    dental pain, it's -- you wish for death.         It's horrible.

 22                And I go in and I say, "I have excruciating pain,"

 23    and he opens my mouth, he goes, "Well, there is a little cavity

 24    down there, maybe something.       I can see where the cause of the

 25    pain is.    I'm going to prescribe you these hydrocodones or

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 78 of 138 PageID #:
                                   61070
                                                                               79
                          Closing Argument - Mr. Rodgers

   1   these OxyContin to help you sleep or get rid of the pain or

   2   whatever.    But tell you what, I can't do that till you roll up

   3   your sleeves, pee in this cup, and let me do a criminal history

   4   background check on you."

   5               Is that the standard we're trying to set for a

   6   healthcare professionals?       Because I'm not sure I would go back

   7   to that dentist.     Would you?

   8               So what do people without health insurance have to

   9   do?   What do people that need to pay cash for their health care

 10    need to do?

 11                They can't go to Dr. Blake.      He actually listed that

 12    as one of the reasons why you could discharge a patient.             He

 13    was all over the place with discharges.         If you saw track marks

 14    and didn't discharge, that was bad.        If you did discharge them,

 15    you shouldn't have discharged them.

 16                But one of the reasons why he said you could

 17    discharge is for financial reasons.        If they can't pay you, you

 18    can get them out of there.       Because these are businesses.

 19                I still keep going back to why is Holli here?           I

 20    still don't know.     So let's talk about what she did.        She

 21    raised two children.      She was raising two children.       She

 22    completed nursing school.       That's not an easy task.      She went

 23    back and got her master's.       While she was getting her master's

 24    and certifications, she got a part-time job at this clinic two

 25    days a week.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 79 of 138 PageID #:
                                   61071
                                                                              80
                          Closing Argument - Mr. Rodgers

   1               They have her listed as 11 months.        That is -- you

   2   know, 11 months working there.       Those first two months, I think

   3   it was a total of four or five days training in those first two

   4   months.    So I think you can kind of cut that out.        The rest of

   5   the time, she was a part-time employee.         She worked there for,

   6   I think, 35 or $40 an hour while she was studying.           It fit her

   7   schedule.    She was training.

   8               And if you look at the charts that she was on, most

   9   of the charts you saw her name on, which that was, you know --

 10    most of the evidence in this case was, let's go flip through a

 11    chart and see where we can find Holli's name and point it out

 12    over and over and over again, sometimes without even any

 13    explanation of what we were looking at.         Just, "Oh, there's

 14    Holli's name, there's Holli's name."

 15                She couldn't even prescribe medication in most of

 16    those files at that point in time.        She was being supervised

 17    twice over and was doing her job the way she was trained to do

 18    it.

 19                Zero incentive to -- are you kidding me?         Even the

 20    people that got up on the stand and talked about what they --

 21    what Holli, you know, these bad things about Holli, what was

 22    their testimony?     She nice, and she listened to me.        Right?

 23                And the most telling thing was Stephanie Puckett, the

 24    last question I asked her, and she agreed with me, she was easy

 25    to con.    Stephanie Puckett said yep, she was easy to con.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 80 of 138 PageID #:
                                   61072
                                                                              81
                          Closing Argument - Mr. Rodgers

   1               So criminally gullible, I guess.       Right?    She was

   2   criminally gullible maybe, at worst.        Is that a thing that we

   3   prosecute people for now, is trusting your patient when they

   4   come in and tell you they're in pain and back it up?           Back it

   5   up.

   6               You're supposed to dig deeper.       That's -- that is a

   7   horrible standard to set for healthcare provider.           So I'll get

   8   back to what I was talking about a second ago about what Holli

   9   did.   She got a part-time job.      She worked a couple of days a

 10    week while she finished her degree and got her certification

 11    and studied for -- to get her -- pass the test to get her

 12    certification.     That happened around April when she finally got

 13    her certification and her DEA license.

 14                She immediately started looking for a full-time job

 15    with benefits.     Again, this is 1099 employee.       They're not

 16    taking out taxes.     They're not paying half your taxes.        They're

 17    not paying half your Social Security.        You're going to pay all

 18    that stuff at the end of the year.

 19                So she's a 1099 employee.      She's looking for a

 20    full-time job with benefits, health care, all that stuff, and

 21    she is interviewing and looking for jobs, and she finds one.

 22                She could have started immediately.        She didn't.     She

 23    gave a notice and worked out a three- or four-week notice.

 24    Stephanie Puckett agreed to that too.        Remember that?     She

 25    worked out a three- or four-week notice at this clinic, because

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 81 of 138 PageID #:
                                   61073
                                                                             82
                          Closing Argument - Mr. Rodgers

   1   that's what good people do.       You don't want to burn a bridge.

   2   So the entire time at this clinic, she's a part-time employee

   3   finishing school, gets her DEA license, and works there for

   4   about, I guess, prescribing for about three months.

   5               You guys have been impaneled as a juror longer than

   6   she prescribed at these clinics.        She went and got another job.

   7   She got contacted by Sylvia Hofstetter because when they

   8   started doing the audits and digging into this stuff with

   9   Stephanie Puckett and Shannon Hill, they find this cream, this,

 10    you know, medicated cream or whatever it is.          Calls her, and

 11    come to find out that they've been issues prescriptions in

 12    Holli's name, forging prescriptions.

 13                Chapman confirmed that, one of the first witnesses up

 14    here.   What did Holli do when she found out that they were

 15    sending out prescriptions in her name?         She called the

 16    pharmacists and canceled those prescriptions.          She did

 17    everything she was supposed to do.        She went to the FBI and

 18    reported it.    Agent Nocera confirmed that when I asked him,

 19    because there was a line out that no one ever tried to say

 20    anything about Stephanie Puckett.

 21                As soon as Holli found out there was something funny

 22    going on, she went to the feds.       Does that sound like something

 23    a criminal does?     It's ludicrous.

 24                She did exactly what you're supposed to do.          And so

 25    their entire case is, she should have known.          She should have

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 82 of 138 PageID #:
                                   61074
                                                                              83
                          Closing Argument - Mr. Rodgers

   1   known.   Red flags.    Right?

   2               Let's talk about red flags.      Red flags are red

   3   herrings, I don't know.      They're calling them red flags.       And

   4   the red flags are the crowded -- we've gone through this.            I

   5   can beat this dead horse all day long.         Okay?

   6               Where's the crowded rooms?      Where are all these

   7   different license plates?       I mean, Chris Oldham, everyone has

   8   said it.    If they had that evidence, they would show you that

   9   evidence.    It's their burden to prove beyond a reasonable doubt

 10    what they're saying.      This is just the government narrative.

 11    They're asking you to convict somebody on speculation based

 12    upon their speculation.

 13                It's the most ironic trial I've ever been a part of

 14    in my life where you put criminals on the stand and convict the

 15    person that they criminalized.

 16                That's not how this is supposed to work.         I don't

 17    know what we're trying to accomplish.

 18                When we're talking about the

 19    beyond-a-reasonable-doubt standard, everybody can tell you what

 20    beyond a reasonable doubt is.       I think we intuitively know what

 21    beyond a reasonable doubt is.       And it's to a moral certainty.

 22    It's so you can lay your head on your pillow and know you made

 23    the right decision.

 24                My question to you at the beginning of this trial is,

 25    why do we have that standard?       We're back to the why question.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 83 of 138 PageID #:
                                   61075
                                                                             84
                          Closing Argument - Mr. Rodgers

   1   Right?   Why do we have that standard.       We have this high

   2   standard, because we -- and one answer might be because we want

   3   to get it right.

   4               I think a more correct answer would be because we

   5   don't want to get it wrong.       We hold our freedom in such

   6   high -- up here that we do not want to get it wrong.           The idea

   7   of convicting somebody of something that they didn't do should

   8   pain us such that we make the government and the state prove

   9   beyond a reasonable doubt, the highest standard in all the

 10    legal system, beyond a reasonable doubt that they committed the

 11    crime.

 12                And what they have to prove for her is that she

 13    knowingly or intentionally did something illegal.          There's

 14    absolutely zero reason to think that.        There's no proof about

 15    that.    There's nothing.    They're trying to get you to jump to

 16    conclusions because basically opioid epidemic.          That's the key,

 17    opioid epidemic, pill mill, pill mill, pill mill, pill mill,

 18    pill mill, pill mill, pill mill, Holli Carmichael, Holli

 19    Carmichael, Holli Carmichael, Holli Carmichael, Holli

 20    Carmichael.    They can keep saying it.      It doesn't make it true.

 21    They're supposed to put on evidence.

 22                And their evidence was a bunch of liars.         And you can

 23    believe what they said about Holli because they didn't say

 24    anything bad about her.      Right?   Even the liars got on the

 25    stand and said we lied to her.        And she was nice, and she

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 84 of 138 PageID #:
                                   61076
                                                                             85
                          Closing Argument - Mr. Rodgers

   1   listened to me.     And she did the test, and she did the things,

   2   all the stuff she's supposed to do during her brief period of

   3   time at the clinic, which by all the counts, all the proof,

   4   it's a legitimate clinic.       It's a suggestion by the government.

   5   They're trying to scare you.       That's what this whole thing is

   6   about.

   7               And how far do you want them to reach?        How far do

   8   you want the U.S. government to reach into your job or anybody

   9   that has anything to do with anything that's possibly dangerous

 10    if misused.    And you can fill that gap with anything you want.

 11    How far do they reach with the person that sells it, to the

 12    person that manufactures it, to the person -- if it -- when

 13    misused is wrong, can be -- you know, dangerous.

 14                But that's when used properly, it's therapeutic in

 15    this case.    We're talking about opioids.       Right?   So where's

 16    the self -- is anybody personally responsible for their own

 17    actions anymore?     We just got to reach out and find -- well,

 18    yeah, of course, I wasn't taking the medication like I was

 19    supposed to take it.      I was snorting it.     I was shooting it,

 20    and I was selling it.

 21                How many people got on the stand and admitted they

 22    went so into the clinic -- oh my God, Elliott or whatever her

 23    name was, got up there and giggled the whole time she was

 24    explaining to you that she went to the clinic because she just

 25    got divorced and needed money.       That's a drug dealer.      Just not

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 85 of 138 PageID #:
                                   61077
                                                                             86
                          Closing Argument - Mr. Rodgers

   1   an addict or any other thing.       She needed money.     She decided

   2   to go in and con these people for pills to sell.          And laughed

   3   through the whole thing in street clothes.

   4               These are not good people that they put on the stand,

   5   and they all were admitted con artists, admitted.

   6               When the government starts to diminish what they have

   7   to prove, any time the government or the state or whoever the

   8   prosecutor is stands up and starts telling you, "We don't have

   9   to prove this, we only need to prove this," you should be

 10    scared.

 11                Their job is not to hide the ball.        Their job is to

 12    prove beyond a reasonable doubt that a crime was committed, not

 13    diminish.    Ignore the good-faith argument.       Come on.    It's --

 14    you're going to get those instructions.         Good faith is a

 15    defense.    You can't ignore that.      You shouldn't ignore any of

 16    it.   You're supposed to pay attention to all of it.

 17                And really what you're supposed to pay attention to

 18    all the stuff that they said and all the stuff they didn't say.

 19    What did we not see?      What would you like to see to prove

 20    somebody be guilty of a crime beyond a reasonable doubt?           We

 21    didn't see any physical evidence of anything.

 22                We didn't see -- I mean, basically, the evidence

 23    against Holli Womack is she allowed herself to be conned.            We

 24    can say that word over and over again, because it's what this

 25    case is about.     She allowed herself to be conned by a handful

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 86 of 138 PageID #:
                                   61078
                                                                             87
                          Closing Argument - Mr. Rodgers

   1   of people who were doing bad things.        And because of that, the

   2   government wants you to put her in jail.         They want to

   3   prosecute her.     They want you to find her guilty of a federal

   4   crime, because she listened and was caring and trusting.

   5               And she didn't -- maybe she didn't recognize addicts

   6   like other addicts do.      We had a couple of them tell you an

   7   addict can recognize -- an addict can recognize another addict.

   8   That was pretty clear.      These same addicts that, you know, it's

   9   so obvious, whatever, were getting their parents to pay, give

 10    them money to go to the pain clinics.        They were convincing

 11    their parents and their friends and everybody else to just keep

 12    them money to whatever.      If they convince their parents, why

 13    couldn't they convince a provider that they hurt?

 14                By the way, what does a chronic pain patient look

 15    like?   Would it be odd for them to be disheveled or maybe not

 16    in the best repair?      They are in chronic pain.      So even the

 17    testimony about people what they look like, it's -- it was -- I

 18    found it very -- first part of this trial, it was -- I thought

 19    was kind of offensive, honestly.

 20                I mean, the comparison of trying to compare clinics,

 21    right, it's like trying to compare the free clinic or the --

 22    what do you call it, the health department to a gold-standard

 23    clinic.    Your patient population looks different.        People that

 24    don't have health insurance or need to pay cash for health care

 25    look different than people who have good jobs with good health

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 87 of 138 PageID #:
                                   61079
                                                                              88
                          Closing Argument - Mr. Rodgers

   1   insurance that cover everything.

   2               And they shouldn't be treated differently.         They

   3   shouldn't just be distrusted right off the bat, which is the

   4   standard I think we're trying to set, as you just got to start

   5   from a place of distrust, because clearly they're wearing blue

   6   jeans and shop at Walmart, they must be lying.          Right?

   7               That's not what they're supposed to do.        They're

   8   supposed to care for them.       They're supposed to try to help

   9   them when they say they're in pain.        And, instead, what the

 10    standard we're trying to set is that -- is now they have to do

 11    background checks and make them pee in a cup and check their

 12    sleeves and everything else.       I mean, if that was happening to

 13    you, would you go back to that doctor?         You would not go back

 14    to that doctor.     It's ludicrous for them to be looking at a

 15    case like a detective.      They're not.    They're nurses.

 16                And McCoy told you what a -- I mean, people go into

 17    nursing because they care for people.        Just like teach, you --

 18    you don't want people going into teaching for the money.

 19    Right?   People don't go into nursing for the money.          Right?

 20                And so now they're telling you how you're supposed to

 21    do your job.    You're supposed to do your job by starting in a

 22    place of distrust.     And that's the exact opposite of what I

 23    think you probably would be taught in medical school or in

 24    nursing school.     That's not care.

 25                So I keep going back to why.       Incentive, money -- you

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 88 of 138 PageID #:
                                   61080
                                                                             89
                          Closing Argument - Mr. Rodgers

   1   know, money, we're talking about money.         She never even made

   2   $65 an hour.    She never even got up to that high standard of

   3   $65 an hour as a 1099 employee.       She made 30-something dollars

   4   an hour for most of the time she was there, and I think they

   5   brought her up to 55 or 60.       I can't remember.

   6               But the government provided those numbers for you.             I

   7   think the total amount of money she made was

   8   50-something-thousand dollars for that 11-month period.           And

   9   she had to may a lot of that back in taxes and Social Security

 10    and every other thing.

 11                So where is her incentive?      I mean, that seems to be

 12    what the argument is, is, you know, her greed of wanting that

 13    1099 hourly wage and maintaining that job for the three or four

 14    weeks that she stayed to work out her notice when she could

 15    have left three or four weeks before to -- is a sign that she

 16    just wanted to dish out opioids for some reason.          For no reason

 17    what -- she gained nothing.

 18                I mean, I just don't understand.       It makes no sense.

 19    None of this makes any sense.       None.   And we spent three months

 20    doing it.    She's had three years of her life doing it.

 21                They show these big pill numbers.       What the heck was

 22    that mean?    You know, break those down by the number of

 23    patients and they're just big giant numbers they want to show

 24    you.

 25                Just like the 135 -- what -- $135,000 a year, you

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 89 of 138 PageID #:
                                   61081
                                                                              90
                          Closing Argument - Mr. Rodgers

   1   know, is above average for a nurse practitioner.          Nobody made

   2   that.   Nobody made that.     Where did that number come from?

   3   They did some math.      They found $65 an hour times 40, times

   4   whatever.    Nobody worked that many hours.       Nobody made that

   5   much money.    But they threw that number out at you.

   6               Why is the government trying to puff up their case so

   7   much?   Y'all know what puffing is?       When you blow things out of

   8   proportion a little bit to make it sound better than it is or

   9   you build it up a little more than it is.         This is the United

 10    States government with all the power of the United States

 11    government, and they are throwing things at you that just

 12    aren't right.     Sometimes wrong, sometimes misleading in order

 13    to convict the good guy by listening to the bad guy.           You can't

 14    do that.    It's just not -- it's just not how it works.

 15                I'm going to talk about a specific count now.

 16    Count 2, she's charged in Count 2, which the government showed

 17    it's supposed to be Gallaher View 1 and Lenoir City.           She never

 18    stepped foot in Gallaher 1.       And she trained a couple of days

 19    at Lenoir City.     Somehow that makes her a drug dealer.        That

 20    makes her a drug dealer at Lenoir City.

 21                You shouldn't even consider that count.        It's crazy.

 22    She never even worked there.       She trained there a couple days.

 23    She worked at Lovell Road part time most of the time that she

 24    was there.

 25                Their job is to paint her as a drug dealer.         They

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 90 of 138 PageID #:
                                   61082
                                                                              91
                          Closing Argument - Mr. Rodgers

   1   didn't even try to do that really.        I mean, they said it a

   2   bunch of times, but they didn't even try to do it.           I mean,

   3   what they tried to do was point out that she should have seen

   4   this.   She should have known that all these people were lying.

   5               You know, so if you grew up in a good family, and you

   6   didn't hang out with drug dealers during high school, and, you

   7   know, maybe your friends weren't wild, and, you know, maybe you

   8   didn't hang around with a bunch of people that lied to you all

   9   the time, and you're not used to it, maybe you think the best

 10    of people.    That's not a criminal act.       That's not a criminal

 11    act.

 12                It's -- I have no idea what happens.        Like Mr. Oldham

 13    says, I have no idea what happens in this back room because

 14    I'll never get to be on a jury.       I have no idea what you're

 15    thinking.    I have no idea what you talk about when you go back

 16    in the back.    I can only assume.

 17                This is the last time I get to talk to you.         And I

 18    didn't get to talk to you very much throughout the trial

 19    because a lot of it seemed like nonsense to me, to be honest,

 20    and I didn't want to -- I didn't want to credit it or give it

 21    credence when it had nothing to do with anything.

 22                And most of this trial is not about Holli.         But they

 23    tried to insert her name as many times as possible, didn't

 24    they?   Every chance they got, they tried to show you that Holli

 25    Carmichael signed a -- you wonder why they did all that.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 91 of 138 PageID #:
                                   61083
                                                                              92
                          Closing Argument - Mr. Rodgers

   1               And then they ended up with 30-minute cross of McCoy

   2   about what was his name, Ernest something or another?           I'll

   3   find it.    Ernest Johnson.     Right?   They crossed McCoy for 30

   4   minutes, I think it was, about Ernest Johnson, about Holli

   5   Carmichael, if she would have checked that PMP, she would have

   6   seen that he was doctor shopping.        Except that if she actually

   7   checked the PMP, she would have seen that he wasn't doctor

   8   shopping, because the other person was Mitchell Johnson.

   9               The government missed that and then crossed -- asking

 10    if that was professional.       Well, I mean, they missed it.      They

 11    were wrong on that.      And they were asking whether she was

 12    professional for being right about that.

 13                And that's just one example of what's gone on here,

 14    an attempt to paint a picture of a person that is nothing but a

 15    nice, good person.     And trying to paint her as some kind of

 16    drug dealer, because she wrote opioid prescriptions, which, by

 17    the way, is not illegal and actually helps people sometimes.

 18    And she did her job the way she was trained to do it.           And then

 19    she moved onto another job.       And then she went to the feds.

 20    And then she got arrested.

 21                You have to find her not guilty because she's not

 22    guilty.

 23                Thank you.

 24                THE COURT:    All right.     Thank you, Mr. Rodgers, for

 25    closing argument on behalf of the defendant, Ms. Womack.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 92 of 138 PageID #:
                                   61084
                                                                             93
                          Closing Argument - Mr. Rodgers

   1               We'll take a break now.

   2               Government otherwise prepared to go forward with --

   3               MR. STONE:    Yes, I can.    If it was up to me, I would

   4   leave it to the jury and the Court as to when we take lunch.

   5               THE COURT:    I'm trying to debate.     We probably would

   6   take a break, and then about an hour left of argument, or we

   7   can take a lunch break now, a little bit earlier lunch break,

   8   and then come back for final rebuttal argument and closing.

   9               Does the jury have a preference?       Would you rather go

 10    to lunch now as opposed to maybe -- might be after one o'clock?

 11                THE JURY PANEL:     Small break?

 12                THE COURT:    Well, we'll take a small break and then

 13    do the closing, and then take lunch, and then come back for the

 14    charge?    Okay.   All right.

 15          (Jury out at 11:42 a.m.)

 16                THE COURT:    Take about ten minutes then.

 17                THE COURTROOM DEPUTY:      This honorable court stands in

 18    recess until 11:50.

 19          (Recess from 11:43 a.m. to 11:58 a.m.)

 20                THE COURTROOM DEPUTY:      This honorable court is again

 21    in session.

 22                THE COURT:    Thank you.    Let's bring our jury in.

 23          (Jury in at 11:58 a.m.)

 24                THE COURT:    Thank you.    Everyone please be seated.

 25    Double-check the connections here.        Just a moment.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 93 of 138 PageID #:
                                   61085
                                                                             94
                      Rebuttal Closing Argument - Mr. Stone

   1               MR. STONE:    Technical difficulties, of course.

   2               THE COURT:    Okay.   Now, we're ready for closing

   3   rebuttal argument offered by Mr. Stone on behalf of the

   4   government.

   5               MR. STONE:    It did eat into my time.      And I don't

   6   know if it's just me, it seems like I'm always the guy making

   7   you guys hungry.     That's why I said let the jury decide.        And

   8   then I remembered I'm not in charge, and I had to let the Court

   9   decide.

 10                But, yes, we sat here the last couple days and

 11    especially today, and I'm sitting there over in the chair and

 12    listening.    And to hear the comments over the last couple days,

 13    I don't know, if you're asking yourselves did the government

 14    put on 50-something, almost 60 witnesses, an investigation that

 15    goes back to 2012, 30-whatever days of proof over a three-month

 16    period, and we're being accused of hiding the ball from you,

 17    from puff -- you know, puffing, puffing our case up, just

 18    throwing stuff up on the wall.

 19                This one is always tough, buying witnesses off.

 20    Right?    Just making an agreement with them so they can perform,

 21    and suddenly I get to choose their punishment?

 22                And it just -- it strikes me, and I don't know how it

 23    strikes you, but, you know, what do you do when you're backed

 24    into a corner?     What do you do when you're desperate?        You

 25    start pointing fingers and lashing out and blaming everybody

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 94 of 138 PageID #:
                                   61086
                                                                             95
                      Rebuttal Closing Argument - Mr. Stone

   1   else but yourself.

   2               And that's -- that's what we've heard.         Now, you know

   3   we've heard about RICO and Washington.         Listen, I'm from here.

   4   There are two people in this courtroom who have been here from

   5   the beginning of this case.       You're looking at one of them.

   6   The other one is my paralegal, Julie Patterson, sitting right

   7   there.   That's it.    That's it.

   8               Hundred and whatever convictions later that Andy

   9   Chapman testified to, second, third witness.          Mr. Burks says we

 10    just stumbled across this case.       We were buying from Jason

 11    Butler, and we just stumbled into this.

 12                Andy Chapman testified that Lenoir City Police

 13    Department, Loudon County Sheriff's Department, when the Lenoir

 14    City pill mill opened up, they knew a pill mill opened up in

 15    their area.    They didn't know what to do about it.         They were

 16    getting all these complaints and they asked for the help of the

 17    FBI.   That's how this case started.

 18                Now, here's what I'm going to do.       Because it was a

 19    lot of proof over a lot of days over a long period of time, and

 20    so maybe it does seem like to you, well, it's a little

 21    haphazard, I get that.      That's totally understandable.       You saw

 22    that we accommodated the defense and put one of their witnesses

 23    in our case in chief to accommodate them.         Right?   To

 24    accommodate their witness.       Right?   So I get that.

 25                So I'm not going to go over all the proof again.          I'm

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 95 of 138 PageID #:
                                   61087
                                                                             96
                      Rebuttal Closing Argument - Mr. Stone

   1   going to touch on some things, and I'm going to go fast in

   2   certain part, because I'm trying to get from A to B to C to D.

   3   Right?   Building blocks.     Right?    That's what I'm going to do

   4   with you.    And we're going to start at the basic level.         We're

   5   going to start at the foundational level, and we're going to

   6   see if we can tie all this together.        Okay?   And we're going to

   7   see where we end up today.

   8               Because you remember, the very first time I spoke to

   9   you when I was starving you to death in voir dire, as it was

 10    about the lunch hour, right, I talked about truth.           And I

 11    talked about our system of justice.        Right?   And I talked about

 12    trusting the system.

 13                And you've heard -- and I'm going to talk about it.

 14    You've heard some things that were thrown out that they know

 15    that I can't talk about with you, about charging other people.

 16    Right?   They bring things up that they know that the rules

 17    don't allow, because Judge Varlan is going to tell you, you

 18    can't consider all that.      Right?    Putting the government on

 19    trial.   Right?    That's what you do.

 20                But I would like you to look at this picture.         Now,

 21    I'll tell you, this past Sunday, Ms. Patterson and I were

 22    sitting in a Starbucks out on Northshore about halfway between

 23    our houses working on this.       And she said, well, we need

 24    something just to put up.       I grabbed the lady of justice.

 25    Didn't think anything else about it.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 96 of 138 PageID #:
                                   61088
                                                                             97
                      Rebuttal Closing Argument - Mr. Stone

   1               And last night, I'm sitting at my house, and I'm kind

   2   of going through this, and I look at it for the first time

   3   really closely.     And I want you to look at it.

   4               You know, first, notice she's blind.        You've talked

   5   about sympathy, passion, biasness.        Right?   Justice is blind.

   6   Right?    Justice looks at the facts.      Justice looks at the law.

   7   Was it violated or wasn't it?       Right?   The oath that you-all

   8   took.    Right?

   9               Let's continue.     The scales, she's weighing the

 10    scales.    Where are they?     The fair balances.     These aren't --

 11    where is justice?     Right?

 12                But then you got to look closely.       Look at the

 13    bottom.    This is what really caught my attention.        I don't know

 14    that I've noticed it before.       Her foot is on the head of the

 15    serpent.    See the serpent coiled up there?       It's the law book

 16    there between her foot and the serpent.         The serpent represents

 17    lies.    The serpent is the liar.

 18                But what is she holding in her left hand?         A sword of

 19    truth.    Blind, blind justice, neutral, unbiased, weighing the

 20    scales, has her foot on the serpent, holding the sword of

 21    truth.

 22                That's what a trial is.      That's what we're here for.

 23    We're here to search for the truth.        We didn't hide anything

 24    from you.

 25                They talk about hiding.      Stephanie Puckett, Shannon

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 97 of 138 PageID #:
                                   61089
                                                                             98
                      Rebuttal Closing Argument - Mr. Stone

   1   Hill, we put them up.      We didn't hide anything from you.       We

   2   wanted to show you what these places were and what was going

   3   on.   Right?

   4               So let's -- let's start there.       Kind of what is

   5   truth?   You-all know this.      The truth loves light and hates

   6   darkness.    Right?    You use your everyday experiences throughout

   7   your lives.    You've seen that.     Lies don't stay hidden forever,

   8   do they?    You can try, you can cover them up, you can push them

   9   in the corner, you can try to keep them in the shadows.            They

 10    do not stay there.

 11                Think about a big building in a downtown area.

 12    Sometimes they put floodlights on them at night.          Right?   And

 13    they -- and from a distance, standing back, you don't see where

 14    the light is coming from.       You just see what's being

 15    illuminated.    You just see the building.

 16                As a matter of fact, the rest -- everything else

 17    seems more dark than had that light not been on at all.            Right?

 18    The truth operates that way, much the same way.          You don't know

 19    where it's coming from.      But when it -- when it's there, it

 20    illuminates what used to be dark.

 21                And so I suggest to you that trials are like that.

 22    You know, we start out in the dark.        You come in here, and you

 23    don't know what's going on.       You say, "What?     We're going to be

 24    here two months, three months?       What?"    And you don't know

 25    anything about this.      And you go through the process, you hear

                             UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 98 of 138 PageID #:
                                   61090
                                                                             99
                      Rebuttal Closing Argument - Mr. Stone

   1   opening statements.      It all seems pretty dark.

   2               But then the witnesses start hitting the stand, and

   3   lights start splashing in, a little here, a little there.            Lies

   4   start getting uncovered.      Right?    And before you know it, you

   5   start to see kind of everything.

   6               So what's the first -- just kind of start this.

   7   What's the first truth in this case.        Well, I'm going to start

   8   you out with an easy one.       You guys are darn sick and tired of

   9   hearing lawyers talk.      Am I right?    And who's the guy who gets

 10    to go last.    Right?

 11                So we're going to start with that truth, because

 12    that's an easy one.      But that's what we're going to do.       We're

 13    going to do -- we're going to kind of do that.          And so as sort

 14    of a mental device, I'm going to ask you to imagine a couple

 15    piles.   I'm going to ask you to imagine a lie pile over here

 16    and a truth pile over here.       Okay.   Just -- we're going to kind

 17    of use that as mental device as we go along.          I'm going to ask

 18    you questions, and we're going to figure out which pile it goes

 19    in.

 20                Okay.   And we're going to go through some proof.

 21    We're going to figure out, is this the truth or is this a lie?

 22    And we're going to see where we end up.         Okay?

 23                So you had your first easiest one.        You are sick of

 24    hearing lawyers.     I am going to point out to you, Parker Still

 25    is a lawyer.    All right?    Y'all.    Okay.   He's a lawyer.    But I

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 99 of 138 PageID #:
                                   61091
                                                                             100
                       Rebuttal Closing Argument - Mr. Stone

   1    get it.   I'd feel the same way.

   2               Remember, as we get into this, that every single fact

   3    witness you heard of, like they put up two opinion witnesses

   4    and an investigator to talk about some stats, every fact

   5    witness, every person who saw something, smelled something,

   6    felt something, did something, heard something, someone who was

   7    there, somebody with knowledge, those -- every single one of

   8    those witnesses was put on by the United States.          Okay?

   9               And we're going to start there, and we're going to

  10    start with one that's probably almost as easy as the first one.

  11    And that is, let's talk about Florida.        Because that's where

  12    all this started.     Was this place a pill mill?      The Hollywood,

  13    Florida clinic, was it a pill mill?        Well, that's pretty easy.

  14    You know, the defense has sort of latched onto a hypertechnical

  15    definition, superficial.      That's going to be a theme,

  16    superficiality, meaningless superficial differences.

  17               They even sort of jumped onto, "Well, it had a

  18    dispensary, so, okay, that one's a pill mill."         Right?

  19               But there really isn't a lot of disagreement in this

  20    trial.    The only proof you've heard is that it was.        But this

  21    is where I'm going to go a little bit fast, just going to

  22    summarize some of the proof, because I know y'all are tired of

  23    hearing of it.    I do know you are.

  24               But start with Ben Rodriguez.       Mr. Burks wants to

  25    beat up on him.    We're going to talk about the different

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 100 of 138 PageID #:
                                    61092
                                                                             101
                       Rebuttal Closing Argument - Mr. Stone

   1    witnesses and what they have to gain and all that.          But he said

   2    it was.   Right?   You know that South Florida, you've heard from

   3    a number of witnesses, was just packed full of pill mills at

   4    that time.    You know what a huge problem it was.        You know we

   5    put -- just happened to have three people -- or five people

   6    come in and testify in this trial, and this was one of the

   7    things we asked them, it just so happened that they had been to

   8    pill mills in that area.      Right?   All of these people.

   9               You know, they said they were everywhere.         You

  10    couldn't throw a rock without hitting one down there.          Gerritt

  11    Orrick, remember he got pulled over by a local police officer

  12    down there, and said, "Hey," something like, "Florida is in the

  13    shape of a gun.    Have you ever known that?       You need to get

  14    back to Tennessee, son."      Right?   Huge problem down there.

  15               You have to decide, but certainly you heard proof

  16    that Hofstetter took bribes from customers while she was

  17    working at this place.      You heard that she was fired and then

  18    brought back from stealing customer money, and they started

  19    docking her paycheck.

  20               You know -- I'm not going to go through all the red

  21    flags, but the classic ones are there, cash only, high volume,

  22    young patients, people traveled long distances,

  23    high-dose-opioids only treatment.       You know the DEA raided that

  24    place in December of 2010.      They want you to believe nobody was

  25    prosecuted.    I beg to differ.     Ben Rodriguez pleaded guilty.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 101 of 138 PageID #:
                                    61093
                                                                             102
                       Rebuttal Closing Argument - Mr. Stone

   1               And you heard about the RICO unit coming in.          And you

   2    know when they came in?      When we had convicted over a hundred

   3    people and thought we could make a case on the Italians, that's

   4    when the RICO unit came in.      RICO is there to get to people who

   5    try to insulate themselves.      Ben Rodriguez visited Tennessee

   6    two or three times.     Two or three times, that's it.       And

   7    pleaded guilty.

   8               Okay.   The Italians, Sartini, Palma, fled to Rome,

   9    tried to get out of this thing, and still fighting extradition

  10    to this today.     Okay?   Ben Rodriguez told you after the DEA

  11    raid, they kind of shut it down down there.         Not completely

  12    shut down, but changed things, and they started losing money.

  13    Right?

  14               We know that Palma and Sartini had already planned an

  15    extent -- an expansion to the area where their customers were

  16    coming from.    You know where that is?      Here, this region of

  17    Appalachia, the region that was so hard hit, from Dr. Arden to

  18    Dr. Mileusnic to everybody else you've heard from this trial.

  19    What did Jimmy Palma call it?       Something like the Bible belt,

  20    something or another.

  21               You know that Palma and Sartini kept their money

  22    offshores -- offshore and had always planned to run when things

  23    went south.    They discussed it, they planned it out, and they

  24    did.

  25               So was this place a pill mill?       You know we're not

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 102 of 138 PageID #:
                                    61094
                                                                             103
                       Rebuttal Closing Argument - Mr. Stone

   1    going to spend a lot of time, but that one is pretty easy.           Of

   2    course it was.    I would suggest to you that's the first lie

   3    that was uncovered in this trial, and we can put it over here

   4    in the truth pile.      Okay?   Hollywood was a pill mill.

   5                And the next question is just almost as easy as well.

   6    Were these places pill mills?       These Tennessee locations,

   7    Gallaher View, two versions of it we'll talk about, Lenoir

   8    City, and Lovell Road.      Every single fact witness you heard

   9    from in this trial said so, every single one.

  10                Rodriguez said so.    As I noted he only visited

  11    Tennessee two or three times.       He said they were always meant

  12    to be pill mills.      Now, look, he had a different agenda than

  13    Sartini and Palma.      Palma especially, who just get my money and

  14    get me out of here.      Right?

  15                Rodriguez kind of wanted to have his cake and eat it

  16    too.   He wanted to kind of have the money, but then maybe not

  17    run it so illegitimately and maybe have a business for the

  18    future.   That doesn't sound crazy.      It's criminal.     It's

  19    criminal.    Right?    So he had a little bit of a different

  20    viewpoint.

  21                But he acknowledges, yeah, you know, once all the

  22    money came in, it's kind of like Tipton, once all the money

  23    started coming in, yeah, it was a pill mill.         They were all

  24    pill mills.

  25                And where was the money coming from?       It wasn't

                              UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 103 of 138 PageID #:
                                    61095
                                                                               104
                       Rebuttal Closing Argument - Mr. Stone

   1    coming from Hollywood anymore.       It was coming from these

   2    places, and you saw the checks.       Right?   We'll talk about

   3    money.

   4                Likewise with Chris Tipton.      Right?     Now, when he

   5    came in, he had never been involved with pain clinics before.

   6    He's contacted, he manages medical practices, he sets -- he

   7    helps set up the first clinic.       Remember Riley Senter was

   8    supposed to be the medical director, and Claudia Mulberry was

   9    supposed to come up and backed out.        And they had to totally

  10    redo everything and find a different location.          It was supposed

  11    to be in Riley's office, and they found Gallaher View.

  12                They had to regroup.     And who did they get to come up

  13    and run their pill mills?      Sylvia Hofstetter, who they accused

  14    of stealing money from them at the pill mill in Florida.           Okay.

  15    That's who they picked.

  16                Now, the defense wants to say, well, that's just the

  17    government trying to make her look bad.        I didn't make up that

  18    fact.    It came from the witness stand.       Right?   And it's

  19    relevant.   It's relevant to whether these places were intended

  20    to be pill mills.     That's why it was brought to you.       It's for

  21    you to decide.    It's relevant.     It's not to smear

  22    Ms. Hofstetter.    If it's true, and you decide that, it says

  23    something, doesn't it?

  24                Now, I noted every customer who -- and you know I

  25    don't call them patients, and that's not to be snide or

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 104 of 138 PageID #:
                                    61096
                                                                             105
                       Rebuttal Closing Argument - Mr. Stone

   1    anything.    That's based on the testimony you heard.        They're

   2    customers.    They were drug customers.      And they stated

   3    unequivocally all these places were pill mills.          And some of

   4    them had been to the pill mills in Florida, Georgia, and the

   5    other pill mills around Tennessee, East Tennessee, the other

   6    ones that got shut down.      What did they say about these places?

   7    They're all the same.     They're all exactly the same.

   8                So I guess the defense's argument would have to be,

   9    well, they're just -- they're just a figment of the

  10    government's imagination that the idea of pill mills even

  11    exists.    Right?   If these are all the same, but these aren't

  12    pill mills?

  13                When we asked the patients, the customers, it was --

  14    whether -- it was almost a joke to them whether these were pill

  15    mills.    Right?    And there's a special joke that the defense

  16    doesn't like, and it was at Lovell Road, you could get your

  17    pills, pancakes, and porn all in one stop.         And I didn't make

  18    that up.    That came from the witness stand.       Right?   This was a

  19    joke to these -- it was a joke to these people.          It was a joke

  20    to some of the employees.      Right?

  21                And speaking of employees, we put several on, didn't

  22    we, and they all said some version of the same thing.          These

  23    weren't legitimate places.      Right?   These were pill mills.

  24                And I'm going to highlight one person for you.         But

  25    on the joke, let's talk about Lee Jenkins.         Right?    Lee

                             UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 105 of 138 PageID #:
                                    61097
                                                                              106
                       Rebuttal Closing Argument - Mr. Stone

   1    Jenkins, you know, the defense likes our witnesses when they

   2    say what they want them to say, but when they don't, they're

   3    liars.   Right?   Did you notice that?      Kind of all these

   4    patients, particularly, did you notice it didn't matter who was

   5    asking them the questions?      They just answered.      They just

   6    answered.    The defense liked some of their answers.        Right?

   7                Lee Jenkins is kind of a good example of that.

   8    Country boy from Coalfield, star football player, could have

   9    gone to the University of Kentucky, fell in with bad friends,

  10    and ended up here.     Right?

  11                Came in here and sat there in chains.        Right?   You

  12    know, we don't judge people's hearts.        Seemed like he had had a

  13    pretty good one, though.      What did he say on cross-examination?

  14    Remember how kind he was to Mr. Burks, how respectful he was?

  15                This is what he said in answer to Mr. Burks about

  16    whether these were pill mills.       He was like, "Yeah.     What I

  17    could see and I'm sure she could see," referring to

  18    Ms. Hofstetter, "these clinics, if you've ever been to one and

  19    you probably ain't, there's addicts there, and the reason I'm

  20    saying it's addicts is because they can't even hold their head

  21    up."

  22                Now, you saw Lee Jenkins.      Is that purchased

  23    testimony or was he just telling you what he saw?

  24                And the employee I want to highlight is Crystal

  25    Lattimore.    Now, you remember her, and I'm only saying this to

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 106 of 138 PageID #:
                                    61098
                                                                             107
                       Rebuttal Closing Argument - Mr. Stone

   1    orient you, you'll remember her because she's the one who kind

   2    of talked about Ms. Hofstetter getting the new Lexus and coming

   3    and showing it off.

   4               And Ms. Cravens asked her, "Well, that's not

   5    criminal, is it?"

   6               And she said, "No, but it's rude or obnoxious," or

   7    whatever she said.     Right?   That's who this is.

   8               Here's what's important about Crystal Lattimore.          She

   9    started at Lovell Road after Puckett and Hill were already

  10    gone.   Right?   And we're going to talk about whether this is

  11    Puckett and Hill's fault.       Right?

  12               After Puckett and Hill were already gone, she

  13    started.   And what did she do, she went through all the same

  14    red flags.    She talked about patients having track marks.         She

  15    talked about how she and other employees checked websites,

  16    looking for patients who had been arrested.         Remember the Just

  17    Busted as well?    You know, lots of employees talked about the

  18    Just Busted, kind of little newspaper you get down at the Pilot

  19    or the Weigel's.

  20               And, you know, they all said Hofstetter didn't like

  21    that.   She chastised them.     Said it's none of their business,

  22    not supposed to be looking at that stuff.         Right?

  23               But we didn't stop with just customers and employees.

  24    We brought you some providers.

  25               You've heard a lot about Gayle Fristoe.         Came here

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 107 of 138 PageID #:
                                    61099
                                                                             108
                       Rebuttal Closing Argument - Mr. Stone

   1    from Texas.    Her son was having a hard time, as she had just

   2    gone through bad divorce.      He was living here in Knoxville, and

   3    he was having a rough time.      So she went through a temp service

   4    and found a job here.

   5               Talked to Sylvia Hofstetter on the phone.         And what

   6    did Sylvia Hofstetter tell her?       Lenoir City was a post

   7    surgical and wound clinic.      Her first day -- we talk about what

   8    people know.    Her first day, what did she say?       What was her

   9    impression?    She thought she walked into the only homeless

  10    shelter in Tennessee and everybody was there.         Her first day.

  11               She had her contract.      She works out her 24 shifts.

  12    And remember what happened on her last shift?         She did her 20th

  13    patient.   That's what she was contractually obligated to do.

  14    She left at lunch.     The patient -- she was only one there.        The

  15    customers all sort of freak out, "Wait, I need my scripts."

  16    They start chasing her out to her car.        She gets in her car,

  17    jumps in her car.     They run her out of the parking lot.        She

  18    goes straight to the hotel room and calls DEA.

  19               This is Lenoir City.      We're going to talk about

  20    Gallaher 2 and Lovell Road.      This is just Lenoir City.

  21               Kim Chambers, she was a provider.        She worked only

  22    five shifts.    Do you remember what happened with her?        She saw

  23    customers faking limps.      Five shifts at Lenoir City, the least

  24    busy of all the places.      Okay.   Customers faking limps.

  25               And remember Gayle Fristoe, too.        She caught in on

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 108 of 138 PageID #:
                                    61100
                                                                             109
                       Rebuttal Closing Argument - Mr. Stone

   1    the UDS business.     Remember she double-checked and did a

   2    customer twice, figured out within a few shifts that there was

   3    some funny business with UDS's?

   4               Okay.   But, here, faking limps and she's cutting

   5    people's scripts.     Hofstetter and Larson pull her aside and

   6    say, "Look, you may not -- you need to go home and think about

   7    whether you want to work here.       Get with the program or don't

   8    come back."    Right?   That's what they said.

   9               What's between the lines there?        "Hey, lady.    This is

  10    a pill mill.    This is what we do.     If you're not cool with it,

  11    maybe you should work somewhere else."        Right?

  12               You know, certainly no paragons of medical

  13    professionalism.     But Valley and Blakely even said this was a

  14    pill mill, these were pill mills.       Right?

  15               All those Blumenthal e-mails that Ms. Pearson went

  16    through with you yesterday, they told Ms. Hofstetter she was

  17    running pill mills.     Right?   They're already beating them down

  18    our doors, we need to tone this down.        This stuff is crazy.

  19    It's going to get us in trouble.

  20               Remember the Valley letters?       Severe and immediate

  21    risk?   This meets classic definition of a pill mill.         And all

  22    the red flags, I'm not going to go through them all.          I'm going

  23    to highlight one, that drug addict grapevine, I kind of call

  24    it.   Remember how some of the customers would say, you know,

  25    one opens up and word is out overnight across the region, this

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 109 of 138 PageID #:
                                    61101
                                                                              110
                       Rebuttal Closing Argument - Mr. Stone

   1    is the place to go to get pills.       Right?   Best advertising

   2    there is, word of mouth.      None of these places advertised.        Not

   3    formally.   Because the best advertising is word of mouth.

   4    Right?

   5                The other clinics you've heard about from Browder,

   6    from Blake, what do they do to keep that from happening?            No

   7    opioids first visit.     Thirty days, no opioids.      Right?    These

   8    places advertise the opposite.        Neon flashing lights, get your

   9    opioids, like a beer sign.

  10                So, of course, I would suggest to you, unequivocally,

  11    not going through all the proof, you remember, unequivocally,

  12    these places are pill mills.      So let's move another one into

  13    the truth pile.    The Tennessee locations were pill mills.

  14                So, now, the next question, did Hofstetter know she

  15    was running pill mills?      Right?   I know this sounds elementary,

  16    but we're building.     So let's start with Hollywood again.

  17                Now, you heard about DEA Agent Lunsford and the whole

  18    weirdness about Dalgleish wanting his phone number to go to the

  19    zoo or something after he finds out that Lunsford is going to

  20    sell all his pills.     Right?   But do you remember that tape,

  21    that video?    What was Hofstetter mad about?       Remember what

  22    Lunsford testified to?      She said, "You know you better than

  23    talk like that in here."      Talk like that in here.      Right?

  24                It's theater.    Everybody has a role to play.       He

  25    wasn't playing that role that day.       Right?

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 110 of 138 PageID #:
                                    61102
                                                                              111
                       Rebuttal Closing Argument - Mr. Stone

   1               We already talked about her taking bribes and

   2    stealing money.    And when everything falls apart with Senter

   3    and Mulberry, her second chance comes, right, Tennessee.

   4               And the partners decide to send somebody up here who

   5    stole money from them.      Does that sound legitimate to you?        And

   6    Rodriguez did testify they all knew.        They all openly talked

   7    about it, including Hofstetter.       And you know she had one focus

   8    and one focus only, if nothing else has been clear in this

   9    trial, and that was money.      People were money to her.      Patient

  10    volume.   She didn't deny it.

  11               "What are you doing up there in the country?"

  12               "It's all about the money.       Party on the weekends.

  13    Work hard in the week.      All about the money."

  14               What about staff turnover?       I've kind of talked about

  15    it.   Remember when Alan Pecorella got arrested in Sevier County

  16    by the state for selling opioid pills or something like that?

  17               This one is out of order.       Oh, I'm sorry, I'm out of

  18    order.    I missed on my outline.     Talking about Gallaher View 1.

  19    Right?    All the outlandish complaints there, some of them

  20    crazy, mulch fires, men urinating in front of the sliding glass

  21    door in the beauty shop where the women are inside.          Right?

  22    People selling stolen goods out of their cars.

  23               You know, the defense would have you believe all that

  24    was made up by everybody who hit the stand.         Right?   The

  25    litigation over them getting evicted, having to hire an armed

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 111 of 138 PageID #:
                                    61103
                                                                              112
                       Rebuttal Closing Argument - Mr. Stone

   1    security guard to keep the peace.       Right?    All that is just

   2    made up, I guess.

   3               But we know it wasn't, because one of -- in

   4    Hofstetter's terms, one of the drug addicts broke in and stole

   5    the TV.   Whose words?    Sylvia Hofstetter to Dion Davis, the

   6    security company guy, boyfriend, whatever.         Drug addicts broke

   7    in and stole the TV.     She doesn't know?     She doesn't know?

   8               Talked about the staff turnover, Pecorella gets

   9    arrested, Lindsay's last day is coming up, Stephanie Carmichael

  10    is working through the end of the month.         "After what Alan did,

  11    Pecorella, no one wants to risk working with us.          Shaking my

  12    head.   Here we go again.     Here we go again.     Having to keep" --

  13    you can't keep staff there.       Right?   Everybody leaves.     Nobody

  14    wants to work there.     After what Alan did, nobody wants to risk

  15    working with us.     Her words.

  16               Heck, she ran off three medical directors.         Think

  17    about that.    Blumenthal, Valley, and Blakely, ran them off.

  18    Ran them off.    They all -- Blumenthal is dead.       Right?    But you

  19    saw the text and the -- or the e-mails.        She undermined him.

  20    He wanted to tone things down, because they were already

  21    beating down the doors.      Ran him off.    Valley, ran him off.      He

  22    stayed a little while longer.       Blakely stayed three weeks and

  23    broke his contract.     Ran him off.

  24               She finally goes to Brickhouse, who's now dead, was

  25    indicted and died, and who has almost 80-year-old Richard

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 112 of 138 PageID #:
                                    61104
                                                                             113
                       Rebuttal Closing Argument - Mr. Stone

   1    Larson on dialysis twice a week, waiting for a kidney

   2    transplant, as his medical director.        Ms. Hofstetter goes to

   3    Brickhouse and comes up with an agreement to share Larson.           He

   4    was indicted.    I indicted him, and he died.

   5               But if all that proof wasn't enough to Hofstetter's

   6    knowledge, you know, they talk about the secret pain clinic,

   7    like that's some word.      It was secret.    Tipton and Hofstetter

   8    opened Gallaher View 2 in secret from the Italians and from

   9    Rodriguez.    And they seeded it, remember, purely, purely with

  10    previously discharged patients.       By this time, Gallaher View 1

  11    had closed down.     Lenoir City was open.     Valley was over there.

  12    She brought Larson in.      She sent Puckett over.

  13               Remember, Puckett, her background, she goes to work

  14    at Lenoir City, she works there two weeks.         Former prostitute,

  15    crack addict, and convicted felon, she's put in charge of a new

  16    pill mill after two weeks on the job at Lenoir City, and that's

  17    her experience.

  18               What did I ask her?      "What did you do after high

  19    school?"

  20               "I got on crack."

  21               Spent about 20 years on crack, walking the streets,

  22    in and out of prison, stealing church money.

  23               Who interviewed Puckett?      It was Dion, the security,

  24    all black, tactical gear, gun on the hip, the security guy for

  25    the place.    And he didn't do a background check.        Use your

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 113 of 138 PageID #:
                                    61105
                                                                             114
                       Rebuttal Closing Argument - Mr. Stone

   1    common sense.    Picks Puckett out of thin air, two weeks at

   2    Lenoir City, sends her to Gallaher View Road to start a pill

   3    mill based on discharged patients, all those patients Valley

   4    was discharging.     Right?   And you know that, because Sylvia

   5    Hofstetter told you.

   6               The guy that's -- talking about a customer giving us

   7    all that trouble earlier is being discharged by Valley.           That's

   8    Dion.    Sylvia says, "Wow.    Too much.    Do you think we should

   9    start letting all the discharges know we have a new one -- a

  10    new MD working out of Knox and they can go there"?

  11               That's Gallaher View 2.      The new MD is Larson.

  12    Right?    Puckett said she had a file cabinet of discharged

  13    patients to call back.      She does that.    New lightbulb, Sylvia

  14    Hofstetter has, well, we'll send the Lenoir City discharges

  15    over there too.    What did Dion say?      He's kind of like, I don't

  16    know, this guy has gotten meds from across the board.          You know

  17    what that means.     That's all the other pill mills around here.

  18               THE COURTROOM DEPUTY:      Thirty.

  19               MR. STONE:    And if it's legitimate, why open it in

  20    secret?   Why move into an old bar with mirrored windows between

  21    a Waffle House and a porn store?       Right?   They think it's

  22    gratuitous.    It's the truth.    It's because they're not going to

  23    get complaints there, or so they thought.         But, remember,

  24    Jessica Watson said even the Waffle House didn't want the

  25    Lovell customers there.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 114 of 138 PageID #:
                                    61106
                                                                              115
                       Rebuttal Closing Argument - Mr. Stone

   1                Now, listen, I love me some Waffle House, right, but

   2    if the Waffle House doesn't want you over there, that says

   3    something too.    You know, and the reason is, it's a dirty

   4    business.   It's a lie.     Hofstetter new exactly what she was

   5    doing.   She embraced it with every bank deposit and pull of the

   6    slot machine arm.

   7                So the next question, if the Tennessee locations were

   8    pill mills, was it only because of Puckett and Hill.          Right?

   9    That was what you heard today.       Was that noise or signal.

  10    Right?

  11                Well, we've already established they were pill mills.

  12    Right?   We know that Puckett didn't -- she worked at Lenoir

  13    City two weeks, and it stayed a pill mill.         Right?   So that

  14    couldn't have been her fault.        It was -- they were pill mills

  15    before they got there.      Right?

  16                Some customers chose to stay at Lovell.         Randy

  17    Garrett stayed, Lisa Elliott stayed, Charles Webb stayed,

  18    Michael Canada stayed.      Lattimore, as I pointed, worked there

  19    after Puckett and Hill.

  20                So is it all Puckett and Hill's fault?        You know, I'm

  21    going to suggest to you they were symptoms of the disease, not

  22    the cause of the disease.      Right.   Kind of talking health care.

  23    Symptoms, not the cause.      The disease was the environment.

  24    Right?   And it was -- and the environment was a reflection of

  25    Sylvia Hofstetter, the boss.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 115 of 138 PageID #:
                                    61107
                                                                              116
                       Rebuttal Closing Argument - Mr. Stone

   1               You talk about the scorpion and the fox, Mr. Burks,

   2    it was just her nature.      They were drug houses.      It was about

   3    the money.    Patients aren't people.      It's full of drug addicts

   4    and dealers, stupid rules.

   5               So, of course, there were scams there.         It was full

   6    of scams, the UDS kickback scams, the pain creams, the, you

   7    know, DMA.    People aren't kicking down the door, beating down

   8    the door for $300 cash to get told they need some heat and ice

   9    or get a back brace or a TENS unit.        Right?   And over half the

  10    customers had insurance.      Right?    That was the testimony.     They

  11    didn't have to be there.

  12               Scams, Dion's security company was a scam.         He was

  13    never there.    The discharge shell game, discharge here, you can

  14    go over there.    It was all a scam from top to bottom.

  15               So when you can't deny all the horrible things that

  16    was going on, you got to blame somebody else.         They blame

  17    Puckett and Hill.     Sure, they contributed.       Right?   But they

  18    never wrote a single prescription.       Who chose to write loads of

  19    opioid prescriptions with no UDS's in the files?          Right?   It

  20    was the providers.     It was these providers who were at the

  21    worst of the worst place.      Right?

  22               And you know it was the worst of the worst, because

  23    all you have to do is look at -- look at the money.          Right?

  24    Follow the money.     That top blue line, that's Gallaher View 2,

  25    going into Lovell Road.      And you see everywhere else, Lenoir

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 116 of 138 PageID #:
                                    61108
                                                                             117
                       Rebuttal Closing Argument - Mr. Stone

   1    City and the first Gallaher View, those patients moved to

   2    Lenoir City, you see that profit declining all the way down,

   3    all the while Lovell Road, Gallaher View 2, Lovell Road

   4    increasing.

   5                And you see the big drop here?      The big drop in money

   6    back in the Valley time period.       You can put up all the stats

   7    you want about discharges, money or people, those are

   8    discharges.    That's why Valley didn't last.       That's why

   9    Gallaher 2 was opened.      Right?   And that's why Gallaher View

  10    took off.

  11                It was one giant scam.     And, you know, Puckett, Hill,

  12    yeah, sure, they've been convicted.        Right?   Came here in

  13    chains.   But Hofstetter did the same thing in Florida.

  14                But this one is really -- really telling.        Here's a

  15    big truth.    When Puckett and Hill left and started KPC, a

  16    competing pill mill, and started siphoning off patients from

  17    Lovell Road, that's exactly -- exactly what Hofstetter did to

  18    Palma, to Sartini, and Rodriguez by opening up.          You can see

  19    it.   You can see the money.     Right?    You can see where the

  20    patients went.    That's exactly what she did to them.        But only

  21    Puckett and Hill are the bad guys.

  22                So we know Hollywood was a pill mill.        We know all

  23    Tennessee locations were pill mills.        We -- Hofstetter knew it.

  24    She made millions.     Puckett and Hill were symptoms and not the

  25    cause.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 117 of 138 PageID #:
                                    61109
                                                                              118
                       Rebuttal Closing Argument - Mr. Stone

   1                So here's the big question in this trial.        Right?

   2    Ms. Newman, Ms. Clemons, and Womack, did they betray their

   3    oaths and become de facto drug dealers working for a drug lord?

   4    Right?   That's the big question.      That's the big truth.      Did

   5    they know they were helping flood the streets with about

   6    2 million opioid pills to thousands of customers?

   7                This is good for you, because I'm jumping ahead.          So

   8    let's talk about who figured it out and who had no prior

   9    experience.    Brandon and Danielle Ledford had never been to a

  10    pill mill.    Went to Gallaher View Road.      Their first impression

  11    was, was this even a doctor's office?        They had no experience.

  12    Right?   They had never seen a pill mill before.

  13                Blakely, his first day on the job at Lenoir City,

  14    he's waiting outside, he doesn't know which door to go in.

  15    This is the three-week temp from Texas.        And all these

  16    customers are out there and they're talking about drugs.

  17    Right?   This is the guy who was fired from the previous job

  18    from falling asleep during surgery.

  19                Gayle Fristoe knew it immediately.       We went through

  20    all that.    The customers knew it.     The providers who testified

  21    knew it.    The neighboring businesses knew it.       The landlords

  22    knew it.    Security guard Mike Daignault knew it.        Rodriguez

  23    knew it.    Sartini and Palma knew it.      They fled.    Tipton knew

  24    it.   The labs paying the kickbacks knew it.        Blumenthal warned

  25    of it, so did Valley.     The employees knew it.      The community

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 118 of 138 PageID #:
                                    61110
                                                                             119
                       Rebuttal Closing Argument - Mr. Stone

   1    knew it.

   2               You heard Dr. Blake.      These all had reputations as

   3    pill mills.    All the previously discharged patients should have

   4    been a clue.    Right?   All the people with track marks should

   5    have been a clue.

   6               You know, they talk about 2,000 discharges, but

   7    you've heard the testimony, at Hofstetter's instructions,

   8    they're supposed to sanitize the charts, to remove all evidence

   9    of discharge for that shell game to work.         Right?

  10               Well, they missed 290.      Nobody will ever know how

  11    many of those 2,000 actually kept moving around between the

  12    different pill mills.     You heard from a lot of them.       A lot of

  13    them testified.

  14               So thousands of people knew it, and they didn't.          And

  15    you got to ask yourself, which pile does that go in?          They go

  16    there every day, every day.      I don't care if it's 86 shifts, 11

  17    months, 14 months, whatever it is.       Every day, and they're not

  18    seeing what everybody else sees?

  19               And they want to talk about lying witnesses, as we

  20    just talked about, only when it suits them.         And how many

  21    witnesses did we put on the stand, how many customers, right,

  22    who either had been to prison, gotten out, had nothing to gain,

  23    or were just citizens?      We didn't know about them because they

  24    were random defense charts.      We went and found them, but we

  25    didn't know about them ahead of time.        Right?   And they said

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 119 of 138 PageID #:
                                    61111
                                                                              120
                       Rebuttal Closing Argument - Mr. Stone

   1    the same thing.    Everybody says the same thing.        And they've

   2    got nothing to gain.

   3               You know you talk about the experts.        Here's the

   4    takeaway from the experts.      Mr. Oldham is right.      You know,

   5    they're going to get up here and disagree.         But what did they

   6    agree about?    Talk about objective versus subjective.        Right?

   7    What did they disagree -- what did they actually agree about?

   8    Browder and McCoy agreed that what they saw was really bad.

   9    Right?   Some of it really, really bad.

  10               Some of it they could not -- you know, Browder

  11    changed his mind on -- on one guy.       He did his report and said

  12    it was outside the scope and not legitimate.         But comes back

  13    and after talking to the defendants, I guess, changes his mind

  14    and says, no, that one's now legitimate.

  15               But they have to parse words.       They have to use words

  16    like activities and structure and quality in these things.            But

  17    they agree, don't they, with everybody else, this was all

  18    really bad?    Right?   They just want to step into your shoes and

  19    say, but it's not criminal.      It's not their place.      They try to

  20    get into intent.     Remember all that subjective stuff?

  21               But when they're objective, they said it's all really

  22    bad, didn't they?     Everything they saw was bad.

  23               And remember those 15 random charts that the defense

  24    selected that were supposed to be representative of the entire

  25    six, 7,000 patient files.      Right?   We went out and found five

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 120 of 138 PageID #:
                                    61112
                                                                              121
                       Rebuttal Closing Argument - Mr. Stone

   1    of them.   Right?    One of them had been convicted, Melissa

   2    Mulkey, in this case.

   3               So do some odds on that.      If 15 are supposed to be

   4    representative of 7,000, and one of them, we caught one of

   5    them, right, but the five we found came in and they all said

   6    the same thing, these are all pill mills.         They said the same

   7    thing everybody else said.      Right?   What does that tell you

   8    about the other 7,000?      It's consistent.    Every fact witness

   9    who we put on told you the same thing.

  10               So the question is, you know, there's no dispute that

  11    they did have their own independent duty of care, they had

  12    their own license, their own DEA numbers.         Right?   They knew

  13    Larson was incompetent, old, and in poor health.           They

  14    previously ignored all of his red notes.        We're going to talk

  15    about that in a minute.      Even if they're inconsequential, they

  16    ignored them.

  17               You know, they can't hide behind him.         They can't

  18    have it both ways.     All those charts you saw, all those charts

  19    the experts went through, they either didn't review them before

  20    writing the prescriptions, they reviewed them, or they reviewed

  21    them and they ignored or disagreed with Larson or they just

  22    didn't care.

  23               So if they didn't care, why?       Well, for

  24    Ms. Hofstetter, it's easy, isn't it?        Greed.   She loved money

  25    more than people.     She loved gambling more than people.        She

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 121 of 138 PageID #:
                                    61113
                                                                             122
                       Rebuttal Closing Argument - Mr. Stone

   1    loved jewelry more than people.        She loved big houses and Lexus

   2    cars more than people, and showing them off to

   3    12-dollar-an-hour staff.      But, sadly, that was easy for her,

   4    because she didn't see the so-called patients as people, did

   5    she?   They were beneath her.     They were trash to her.

   6    Tennessee water makes you slow and stupid.         She said that to

   7    everyone.   So it's easy.     Right?   They're like slaves to her,

   8    serving her purpose, getting her rich.

   9                What about the other three.      Right?   We've talked

  10    about Gayle Fristoe.     We've talked about Kim Chambers.        They

  11    refused to be deliberate -- they just, no, we're not going to

  12    be deliberately ignorant, we're not going to do this.          Right?

  13                So I'm going to highlight just three or four to make

  14    this point.    Richard Gregory, a random defense chart now,

  15    supposed to be representative of all 7,000.         He's discharged

  16    from Courtney Newman's previous pill mill.         Right?   According

  17    to Blake, that was a pill mill.        Browder talked about it.     It

  18    had the name that tried to act like their name, looked like

  19    their name.

  20                He was sneaking in fake urine in a Whizzinator.         He

  21    goes from there to Clemons, and she writes him high-dose

  22    opioids for month.     And all those records from that previous

  23    pill mill are in the chart.

  24                And, remember, this is the one where Browder leaned

  25    back in his chair, wrung his hands, said it was his least

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 122 of 138 PageID #:
                                    61114
                                                                              123
                       Rebuttal Closing Argument - Mr. Stone

   1    favorite file, but then begrudgingly said it was legitimate,

   2    even though he previously had written in his written report

   3    months before that it wasn't.

   4               You don't need a doctor to tell you about that one.

   5    And Clemons was fine with it.       The question is, are you?

   6               What about Ms. Womack?      Let's visit Lee Jenkins

   7    again.   Right?   It doesn't take a medical license and a fancy

   8    degree to know what the word "high" means.         Remember, they say,

   9    oh, that just means the cap.      Right?    Well, let's look at that.

  10               I don't see a down arrow there.        Do you see a down

  11    arrow?   Any down arrows?     Right?

  12               Is that one ambiguous, "MED too high, exclamation

  13    point, exclamation point."      Scribbles all over it.      Did Lee

  14    ever fail to get his scripts?       Was his MED ever cut?     Do you

  15    recall he never had any UDS results in his chart?          No UDS

  16    results.   They want to say they cared.

  17               What about Ms. Newman?      Heather Alred, who we all

  18    know so well, this poor girl was an opioid addict, recovering

  19    opioid addict for two years.      Over two years, she's getting

  20    monthly Suboxone prescriptions.        Only purpose to treat opioid

  21    addiction.    She's off for six months, she falls off the wagon,

  22    she on the streets, buying it off the streets.

  23               She tries to go to -- she's got insurance.         Right?

  24    Could go anywhere for her pain.        Right?   She tries a clinic in

  25    Oak Ridge that accepted insurance.       They say, "No.     You've got

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 123 of 138 PageID #:
                                    61115
                                                                             124
                       Rebuttal Closing Argument - Mr. Stone

   1    an opioid addiction.     You've been on Suboxone for two years.

   2    We're not writing you."

   3               So she talks to her drug friends.        Remember that

   4    network, the grapevine?      What do they say?     "Lovell is the

   5    place to go."

   6               Well, you know what happens.       You see it right there.

   7    She shows up.    Who does she see?     Courtney Newman, who checks

   8    that she checked the PMP and the chart.        What does she do?

   9    Loads her up with opioids.

  10               An opioid addict, plain as day, all the drug

  11    community, "Go to Lovell, you'll get what you want."

  12               Did Courtney Newman care?       And you saw what happened?

  13               And this is the point.      It goes back to Puckett and

  14    Hill.   That's what these places were.       This is where you meet

  15    people who take you out and abduct you and inject you and rape

  16    you over and over and over till you've got to run away and hide

  17    under a car and beg somebody to call 91.        And you come back

  18    here and you tell Cindy Clemons about it.         And according to

  19    Heather Alred, she was made to feel like dirt when she did

  20    that.   And she became a liability, and they ran her off, and

  21    kicked her to the curb.

  22               You know they want to say they care.        People matter.

  23    Heather matters.

  24               We're going to talk about addiction.        Are you fine

  25    with that?

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 124 of 138 PageID #:
                                    61116
                                                                             125
                       Rebuttal Closing Argument - Mr. Stone

   1                What about Jessica Watson?      How much do you think she

   2    weighs right there?     When they were done with her, she had lost

   3    30 pounds.    She didn't have a pound to spare to start with.

   4    Right?    All three women wrote to this girl, 20 years old, 21,

   5    whatever.    She loses 15 pounds in four months or something like

   6    that.    By the time she's -- they're done with her, she loses

   7    30 pounds.

   8                And they're supposed to care about her.        They never

   9    said a single word.     She could have had cancer.       Right?   Well,

  10    she didn't.    She's at a pill mill.     They would have known.

  11    She's just a strung-out junkie.       She's a strung-out junkie.

  12    But does she get her script?      She gets her script.

  13                Holli Womack wrote her in the waiting room, you know,

  14    the Holli with the BMW.      Remember that?    Scolded her for

  15    calling Opanas half moons.      Not supposed to use street slang in

  16    here.    But upped her Opanas at this little girl's request, so

  17    did Courtney Newman.

  18                She said Sylvia Gil, you heard about her, worked at

  19    the front desk, she referred to the patients as junkies.           This

  20    is the girl that Gerritt Orrick and all his bling.          Talked

  21    about the bling picture from Halloween.        Of course that's the

  22    joke.    It's telling, though, what she chose as her little

  23    costume, wasn't it?

  24                Who else told you he dressed like that, Gerritt

  25    Orrick?   He had all his rings, his gold teeth, thugged out.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 125 of 138 PageID #:
                                    61117
                                                                             126
                       Rebuttal Closing Argument - Mr. Stone

   1    He'd come and he said he put his little booty up on the desk,

   2    next to Sylvia Gil.     Brought her cupcakes because he thought

   3    she was cute.    Right?

   4               When he's bringing his sponsored patients in, he's

   5    not being seen.    He said he did that all that time.        He's in

   6    there all the time.     Somebody in the back even asked him,

   7    "You're in here all the time.       Why are you in here all the

   8    time?"

   9               And big shock, they found track marks on Jessica.

  10    No, they didn't care.

  11               And all you have to do is think about those names,

  12    Urgent Care & Surgery Center, Comprehensive Healthcare Systems,

  13    East Knoxville Healthcare.      Right?   They're supposed to care.

  14    Those are all lies too.      This was exploitation, not health

  15    care.

  16               But you still have to ask yourself why.         Now, look,

  17    we don't have to prove motive.       You'll see it's not an element.

  18    But you're going to, and that's okay, because we're not trying

  19    to hide anything from you.      You were told this morning why they

  20    did it.   Daytime hours and no weekends.       Daytime hours and no

  21    weekends to do this.

  22               It almost makes it worse, doesn't it?         At least

  23    Hofstetter got rich.      No nights and weekends.     Sell their

  24    licenses, betray their oaths.

  25               You know, we all have our own reasons for doing

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 126 of 138 PageID #:
                                    61118
                                                                             127
                       Rebuttal Closing Argument - Mr. Stone

   1    things.    Usually, this is everybody in this room, when we

   2    choose to do something wrong, what's at the bottom of it?

   3    Selfishness.      Right?   No one knows -- truly knows the depths of

   4    his or her own selfishness.      We saw that come out in this

   5    trial.    And this applies to everybody, not just to the

   6    defendants.    This is all of us.

   7                But it usually starts small.      Right?   Well, just this

   8    one time.   It might not be so bad.      It's okay just this once.

   9    Everyone else is going it.      Right?   But roots become shoots

  10    become trees become forests.      Right?    And so it goes until an

  11    entire forest --

  12                THE COURTROOM DEPUTY:     Fifteen.

  13                MR. STONE:     -- crops up from a single acorn.      It's

  14    how forests happen.

  15                Tipton did that.    He told he you did.      Debra Kimber

  16    told you he did.     It was the money.     The money changed him.       He

  17    was a good man.     The money changed him.

  18                Puckett and Hill did that.      Got their little 50 bucks

  19    coming in, and they grew it into sponsoring patients and all

  20    that.    Right?

  21                It's part of the human condition.       One script becomes

  22    another script becomes a hundred scripts becomes a thousand

  23    scripts.    And at some point along the way, they chose to become

  24    pill mill script writers.      7,000 of these people, every one of

  25    them getting their scripts.

                             UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 127 of 138 PageID #:
                                    61119
                                                                             128
                        Rebuttal Closing Argument - Mr. Stone

   1                And they stick their heads in the sand and start

   2    blaming everybody else.      Blame the patients, blame Puckett and

   3    Hill, they blame Larson, they blame the government, they lash

   4    out, they blame me.     All so they don't have to face the truth.

   5                Who were the gatekeepers?      For any of this to work,

   6    for any of those 7,000 to get it, what has to happen?          Somebody

   7    has got to write the script.      Right?    And who do we trust in

   8    this country to not do that?      Health-care professionals.       They

   9    talk about trusting the patient.

  10                You know, this is an important day for them.         There's

  11    no doubt about it.     It's hugely important for them.       But I can

  12    about promise you this.      No, I can promise you this.      At least

  13    for not what goes on in this courtroom, and God forbid anybody,

  14    but whatever happens in this courtroom today, nobody is going

  15    to die from it.     Right?

  16                You got professionals, you got more lawyers than you

  17    can swing a cat at in this room.       Right?   We're all

  18    professionals or supposed to be.       And they're passionate, and

  19    they saw it, and they're doing their best, and they care.

  20    That's what they're supposed to do.        All these defense lawyers

  21    did that.   Right?

  22                And it is an important day.      But when one of these

  23    7,000 walks in, it's an important day for that professional

  24    too.   Right?    And on that day, whether it's 50 times, 80 times,

  25    a hundred times a day, somebody could die.

                             UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 128 of 138 PageID #:
                                    61120
                                                                             129
                       Rebuttal Closing Argument - Mr. Stone

   1               Nobody is going to die from this today.         They're

   2    supposed to be professionals.

   3               A whole lot in this case about appearance and

   4    reality.   You know, what were they?       Were they shams?    You just

   5    scratch the surface and you figure out what it is?          Were they

   6    legitimate?    You were told today they were legitimate.

   7               Sincerity means that appearance and reality are

   8    exactly the same.     That's what the word "sincerity" means.        And

   9    to everybody except the addicts and the drug dealers, these

  10    pill mills tried to look legitimate, of course, but they failed

  11    miserably.    All of that was just meaningless.       It was just

  12    superficial.

  13               Why is Holli Womack here?       She thinks she gets a free

  14    pass for going to the FBI when she finds out somebody is

  15    issuing scripts in her name after she leaves Lovell Road.

  16    That's self-preservation, trying to save her license.          Right?

  17               And Puckett told you, Holli Womack was good with

  18    presigning scripts and let them photocopy them.          And anybody

  19    who had insurance, right, another scam, anybody who had

  20    insurance, give them out for pain creams.         Right?

  21               Well, of course, Puckett kept doing that after Holli

  22    Womack left because she had the stack of scripts.          Right?    Well

  23    of course she goes to the FBI and says, "It wasn't me.           I don't

  24    want to get in trouble for that."

  25               That doesn't get you a free pass.        That gets you a --

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 129 of 138 PageID #:
                                    61121
                                                                             130
                       Rebuttal Closing Argument - Mr. Stone

   1    what we've seen in the trial, that should get you a free pass?

   2    Remember, she was the number one preferred provider by

   3    customers and by Puckett.      And it wasn't because she was nice.

   4    It's because she didn't care.       Remember?   She didn't care about

   5    UDS.   She never checked UDS.     Of course the customers love her.

   6    Of course Puckett loved her.

   7               Remember the next pain clinic she went to after

   8    Lovell Road?    Lisa Elliott said, "Yeah, I contacted her on

   9    Facebook and said, hey, can I come and can I bring one of my

  10    people, Brandon, can he come with me?"

  11               "Sure."

  12               And she did.     And they did.    And they still got

  13    opioids.

  14               Why is she here?     Come on.

  15               Scott Willis, remember he's the one Burks --

  16    Mr. Burks fought with so much, said these were dope houses.

  17    Right?   What did he say?

  18               "So it's my fault, you know, the line patient, so

  19    it's my fault."

  20               He was asked this question.       Don't take my word.

  21    Take somebody who was there.

  22               "It's my fault, them giving me what I needed.          They

  23    were the professionals here, not me.        I was the junkie walking

  24    in.    They're supposed to be the professionals.       Just walked in,

  25    junk out, yeah, set there, get a dirty, dirty drug screen, pass

                             UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 130 of 138 PageID #:
                                    61122
                                                                               131
                       Rebuttal Closing Argument - Mr. Stone

   1    out in their office.     And, yeah, and they even talked to me

   2    about it and still write me my script.        They still give me my

   3    pills.    Yeah, I'm the truthful patient.      These places were dope

   4    houses."

   5                He wasn't wrong.    In the name of pain, these

   6    defendants fed addiction, destroyed lives, destroyed families,

   7    tore communities apart, fueled an epidemic, and killed people.

   8    They were hurters, not healers.       They hurt people.

   9                Let's talk about addiction.      You heard them.     You

  10    heard the patients.     Why do they start using these things?

  11    They want to make their problems go away.         They want to feel

  12    better.    Right?   But then they got to take more and more.

  13    Right?    Because then they get bigger, because they're addicts

  14    now.    Bigger and bigger problems.     They got to take more and

  15    more.    And then they just got to start taking them so they

  16    don't get sick.     That's what addiction is.      It's a lie that

  17    promises something it can't deliver.

  18                You've heard a lot about freedom.       Right?   Like it or

  19    not, we're all slaves to something.        The question is, what do

  20    we enslave ourselves to?      Is it money, it is prestige, is it

  21    power, is it pills, is it not having to work nights and

  22    weekends?   We all choose something.

  23                And if you've seen anything else in this trial,

  24    you've seen that.     So what's real freedom?      Right?    Said we all

  25    enslave ourselves -- real freedom is when you enslave yourself

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 131 of 138 PageID #:
                                    61123
                                                                              132
                       Rebuttal Closing Argument - Mr. Stone

   1    to something true, and then something weird happens.          When you

   2    become a slave to truth, and that's what I'm going to ask

   3    you-all to do when this is over, you become free.

   4               Not many people figure that out.         But when you pick

   5    something true, something true, and you enslave yourself to

   6    that, you become free.      We saw a bunch of slaves in this trial.

   7               And I'm going to try to illustrate a point to you

   8    about appearances versus reality.

   9               Above the Arctic Circle, the native Americans who

  10    live up there are called Inuits.       When I was a kid, we called

  11    them Eskimos.    Inuits is the right term.      And they live on fish

  12    mainly.   Right?   Stay with me.     They live on fish.     I don't

  13    know what all they eat.

  14               But about a couple weeks a year, I've seen this on a

  15    nature show, they get to hunt whale.        Right?   They get to hunt

  16    whale.    And the men -- men, women, I don't know who all.         They

  17    go out in these little boats, little boats that look like

  18    they'd capsized if you moved wrong.        Right?

  19               And they get these harpoons, and they harpoon this

  20    whale.    And they all drag it back up onshore.        And the whole

  21    village turns out, and they start carving up this whale.

  22               They don't have commercial freezer.         The outdoors is

  23    their freezer.     It's fifty below zero.     Right?

  24               But there's one problem.      Right?     There are wolves.

  25    And they're just being wolves.       They're following their own

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 132 of 138 PageID #:
                                    61124
                                                                              133
                       Rebuttal Closing Argument - Mr. Stone

   1    law, the law of nature.      Right?

   2                Well, what happens?     They can't harvest, they can't

   3    butcher this giant whale, and they have nowhere to put it.

   4    Right?   So the wolves come and they eat it.

   5                So the Inuits, what they do, remember the sword of

   6    truth?   They get this long, two-sided, two-edged sword, really

   7    sharp, and they bury the hilt in the snow.         They get that rich

   8    whale blood, and they start pouring it over the stop, and that

   9    freezes.    And they do it again and that freezes.        And they do

  10    it again and that freezes.      They make like a whale blood

  11    popsicle.   Right?

  12                They go to bed at night and the wolves come and start

  13    licking it.    You know where this is going.       Right?   They lick

  14    it, and their tongue gets frozen.       They can't feel anything.

  15    They keep licking it.     It's so good.     It's just so good.

  16    Right?

  17                And they get down to the blade, and you know what

  18    happens, their tongues become ribbons.        They can't drink, and

  19    they can't eat, and they starve to death.         That looked so good.

  20    Right?

  21                Think about these pill mills to the addicts.         Think

  22    about these pill mills.      They look so good.     You can go there

  23    for 300 bucks, get all these pills.        If you're sponsored, you

  24    can do it for free, get half a script.        Sell some of your own,

  25    keep the rest, if you're not sponsored.        Right?    Pay for it

                             UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 133 of 138 PageID #:
                                    61125
                                                                             134
                         Rebuttal Closing Argument - Mr. Stone

   1    that way.    Looks so good.    But you saw them, it left them in

   2    ribbons.    It can appear good, but in reality, its terrible.

   3                We're going to close with a little brain exercise

   4    about a single pain.      You heard about Roxi 30s.      There's a Roxi

   5    30.   It's a generic.     It's what folks are getting, what

   6    Dr. Browder called poison.

   7                THE COURTROOM DEPUTY:     Five.

   8                MR. STONE:    Right?   Let's talk about a single Roxi

   9    30, worth $30 on the street.

  10                Why do we have criminal laws?      And you're here, it's

  11    important.    Right?    I mean, it's nothing I really thought about

  12    much before I became a prosecutor.       It's really simple.      It's

  13    to keep people, human beings from hurting other human beings.

  14    Right?

  15                Now, somebody is going to say, oh, animal cruelty.

  16    Okay.    Yeah.    In our society -- and I'm a dog lover.      I'm an

  17    animal lover.      We sort of raise animals up to almost human

  18    status, and that's fine.

  19                But, you know, the point of criminal laws are, to

  20    keep human beings from hurting other human beings, whether it's

  21    money, theft, murder, whatever, drug dealing, that's why we

  22    have criminal laws.

  23                There's no denying that these defendants hurt lots of

  24    people.    There's no denying it.

  25                Here's the numbers.     They don't like these numbers.

                             UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 134 of 138 PageID #:
                                    61126
                                                                             135
                       Rebuttal Closing Argument - Mr. Stone

   1    Over 11 million pills to over 7,000 customers.         Right?    These

   2    defendants themselves, 2 million pills.        And do some quick

   3    math, right, you add all this up, and it's over 2 million

   4    opioid pills just between the three of them.         That's

   5    60-million-dollar street value, conservative, because you know,

   6    the half-moons, the Opanas are worth a lot more.          Right?

   7    60 million bucks.     Right?

   8               And the question is, when did they choose to close

   9    their eyes to the obvious?      Right?   First pill, second pill,

  10    hundredth pill, thousandth pill, hundred-thousandth pill,

  11    five-hundred-thousandth pill, for Ms. Clemons, the millionth

  12    pill?   When did they choose to close their eyes?

  13               Okay.   Here's the brain exercise.        Imagine this, you

  14    guys walk in every morning.      What if any one of these

  15    defendants, any one of them, are caught down there on the

  16    street selling just one of these, just one?          There isn't a

  17    person sitting to your right or to your left or you who would

  18    hesitate to convict them.      One pill.    Right?

  19               But you put them in a place with health care in the

  20    name, give them a prescription pad, and from 2012 until today,

  21    we got to go through all this, all this to untangle all the

  22    lies.

  23               The street dealer can't hide behind those lies.           It's

  24    bad, it's wrong, but he's honest.        Right?   There's no denying

  25    it.   He gets caught, he gets convicted.       Besides the massive

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 135 of 138 PageID #:
                                    61127
                                                                             136
                       Rebuttal Closing Argument - Mr. Stone

   1    amount of drugs they dealt in comparison to street dealers, the

   2    only thing separating these defendants and them are all those

   3    lies.

   4                Now, I suggest to you that's truth.       I'm going to

   5    suggest to you that professionals shouldn't betray their oaths.

   6    You were given an oath.      You're not going to betray it.       Right?

   7                So after all this, it comes down to one question.

   8    And it's your choice.      You got the lies over here and then all

   9    the truths over here that we've revealed.         What are you going

  10    to do?   Choose truth.     Choose truth.

  11                Thank you.

  12                Thank you, Your Honor.

  13                THE COURT:    Thank you, Mr. Stone.     Thank you, all

  14    counsel, for your closing arguments.

  15                As you may have -- as some of the counsel referenced,

  16    the Court does have a lengthy charge or jury instructions to

  17    give you.   So I'm go I think to do that after lunch.

  18                Closing arguments are done, but deliberations don't

  19    begin until after the Court instructs you on the law.          So take

  20    a lunch.    Is 1:15 okay?    Does that give you enough time for

  21    lunch?

  22                THE JURY PANEL:    2:15.

  23                THE COURT:    I'm sorry, 1:15 does not give you enough

  24    time.    2:15 does.    We'll come back at 2:15.

  25                But what I was going to say is, do not discuss the

                              UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 136 of 138 PageID #:
                                    61128
                                                                             137
                       Rebuttal Closing Argument - Mr. Stone

   1    case.   Do not begin deliberations in any fashion.         Just take a

   2    breather, and we'll see you back here 2:15, 2:20.          Why don't we

   3    just say 2:20.    That will give you normal time.        We'll start

   4    back up, and I'll give you your charge, and then give you

   5    further instructions in that regard related to the beginning of

   6    your deliberations.

   7               So we'll break for lunch at this time.         Thank you.

   8          (Jury out at 1:08 p.m.)

   9               THE COURT:    Okay.   We'll see everybody back here, I

  10    think, let's be ready to go right at 2:20.

  11               THE COURTROOM DEPUTY:      This honorable court stands in

  12    recess.

  13          (Recess from 1:09 p.m. to 2:21 p.m.)

  14          (Excerpt of proceedings concluded.)

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 137 of 138 PageID #:
                                    61129
                                                                             138


   1                           CERTIFICATE OF REPORTER

   2    STATE OF FLORIDA

   3    COUNTY OF HILLSBOROUGH

   4                I, Rebekah M. Lockwood, RDR, CRR, do hereby certify

   5    that I was authorized to and did stenographically report the

   6    foregoing excerpt of proceedings; and that the foregoing pages

   7    constitute a true and complete computer-aided transcription of

   8    my original stenographic notes to the best of my knowledge,

   9    skill, and ability.

  10          I further certify that I am not a relative, employee,

  11    attorney, or counsel of any of the parties, nor am I a relative

  12    or employee of any of the parties' attorneys or counsel

  13    connected with the action, nor am I financially interested in

  14    the action.

  15          IN WITNESS WHEREOF, I have hereunto set my hand at Tampa,

  16    Hillsborough County, Florida this 9th day of April, 2020.

  17

  18

  19

  20                                         _______________________________
                                              REBEKAH M. LOCKWOOD, RDR, CRR
  21                                          Official Court Reporter
                                              United States District Court
  22                                          Middle District of Florida

  23

  24

  25




Case 3:15-cr-00027-TAV-DCP Document 886 Filed 04/09/20 Page 138 of 138 PageID #:
                                    61130
